Exhibit 10.18(a)

364 DAY REVOLVING CREDIT AGREEMENT

Dated as of December 16, 2002

Among

GREATER BAY BANCORP

as Borrower

and

THE INITIAL LENDERS NAMED HEREIN

as Initial Lenders

and

WELLS FARGO BANK, NATIONAL ASSOCIATION

as Agent, Sole Lead Arranger and

Book Runner

 



--------------------------------------------------------------------------------

Table of Contents

Page     ARTICLE I DEFINITIONS AND ACCOUNTING TERMS       SECTION 1.01. Certain
Defined Terms 1 SECTION 1.02. Computation of Time Periods 12 SECTION 1.03.
Accounting Terms 12     ARTICLE II AMOUNTS AND TERMS OF THE ADVANCES      
SECTION 2.01. The Advances 12 SECTION 2.02. Making the Advances 12 SECTION 2.03.
Fees 13 SECTION 2.04. Termination, Reduction or Increase of the Commitments 14
SECTION 2.05. Repayment 15 SECTION 2.06. Interest 15 SECTION 2.07. Interest Rate
Determination 16 SECTION 2.08. Optional Conversion of Advances 16 SECTION 2.09.
Optional Prepayments 17 SECTION 2.10. Increased Costs 17 SECTION 2.11.
Illegality 18 SECTION 2.12. Payments and Computations 18 SECTION 2.13. Taxes 19
SECTION 2.14. Sharing of Payments, Etc. 21 SECTION 2.15. Use of Proceeds 21    
ARTICLE III CONDITIONS TO EFFECTIVENESS AND LENDING       SECTION 3.01.
Conditions Precedent to Effectiveness of Section 2.01 21 SECTION 3.02.
Conditions Precedent to Each Borrowing 22     ARTICLE IV REPRESENTATIONS AND
WARRANTIES       SECTION 4.01. Representations and Warranties of the Borrower 23
    ARTICLE V COVENANTS OF THE BORROWER       SECTION 5.01. Affirmative
Covenants 25 SECTION 5.02. Negative Covenants 26 SECTION 5.03. Financial
Covenants 29 SECTION 5.04. Reporting Requirements 30    


ARTICLE VI EVENTS OF DEFAULT       SECTION 6.01. Events of Default 32






--------------------------------------------------------------------------------

 


Page     ARTICLE VII THE AGENT       SECTION 7.01. Authorization and Action 34
SECTION 7.02. Agent’s Reliance, Etc. 35 SECTION 7.03. Wells Fargo and Affiliates
35 SECTION 7.04. Lender Credit Decision 35 SECTION 7.05. Indemnification 35
SECTION 7.06. Successor Agent 36   ARTICLE VIII MISCELLANEOUS     SECTION 8.01.
Amendments, Etc. 36 SECTION 8.02. Notices, Etc. 37 SECTION 8.03. No Waiver;
Remedies 37 SECTION 8.04. Costs and Expenses 37 SECTION 8.05. Right of Set-off
38 SECTION 8.06. Binding Effect 39 SECTION 8.07. Assignments and Participations
39 SECTION 8.08. Confidentiality 41 SECTION 8.09. Governing Law 41 SECTION 8.10.
Execution in Counterparts 42 SECTION 8.11. Jurisdiction, Etc. 42 SECTION 8.12.
Waiver of Jury Trial 42     Schedules       Schedule 1 - List of Applicable
Lending Offices       Schedule 2 - Bank Subsidiaries       Schedule 3 -
Subsidiaries       Schedule 5.02(a) - Existing Liens       Schedule 5.02(e) -
Existing Debt      


Exhibits       Exhibit A - Form of Promissory Note       Exhibit B - Form of
Notice of Borrowing       Exhibit C - Form of Assignment and Acceptance      
Exhibit D - Form of Pledge Agreement       Exhibit E-1 - Form of Opinion of
General Counsel for the Borrower      


ii 



--------------------------------------------------------------------------------


Page     Exhibit E-2 - Form of Opinion of Manatt, Phelps & Phillips, LLP  


iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

         CREDIT AGREEMENT, dated as of December 16, 2002 (this “Agreement”),
among GREATER BAY BANCORP, a California corporation (the “Borrower”), the banks
and financial institutions (the “Initial Lenders”) listed on the signature pages
hereof, and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as agent,
sole lead arranger and book runner (the “Agent”) for the Lenders (as hereinafter
defined).

PRELIMINARY STATEMENTS:

         (1)      The Borrower has requested that the Lenders lend to the
Borrower credit facilities as described herein, to finance general corporate
purposes for the Borrower, including acquisitions.

         (2)      The Lenders have indicated their willingness to agree to lend
such amounts on the terms and conditions of this Agreement.

         NOW THEREFORE in consideration of the premises and for the mutual
covenants and agreements contained herein, the parties hereto hereby agree as
follows:

ARTICLE I

DEFINITIONS AND ACCOUNTING TERMS

                  SECTION 1.01.   Certain Defined Terms. As used in this
Agreement, the following terms shall have the following meanings (such meanings
to be equally applicable to both the singular and plural forms of the terms
defined):

           “Advance” means an advance by a Lender to the Borrower pursuant to
Article II, and refers to a Base Rate Advance or a Eurodollar Rate Advance (each
of which shall be a “Type” of Advance).


           “Affiliate” means, as to any Person, any other Person that, directly
or indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.


           “Allowance for Loan and Lease Losses” means, at any time, the amount
set forth in the most recent Form 10Q or 10K filed by the Borrower with the
Securities and Exchange Commission (or any successor report) or in the most
recent call report filed by the Collateral Subsidiary Bank (or any successor
report), as applicable.




--------------------------------------------------------------------------------

            “Applicable Commitment Fee Percentage” means, as of any date, a
percentage per annum determined by reference to the applicable Performance Level
as set forth below:


Performance Level   Commitment Fee  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level I   0.150%   Level II   0.175%   Level III   0.200%   Level IV   0.250%  
Level V   0.300%  



           “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.


           “Applicable Margin” means, as of any date, a percentage per annum
determined by reference to the applicable Performance Level as set forth below:


Performance Level   Applicable
Margin for
Base Rate
Advances   Applicable Margin for
Eurodollar Rate
Advances with
Utilization < 50%   Applicable Margin for
Eurodollar Rate
Advances with
Utilization > 50%  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Level I   0.00%   0.750%   1.000%   Level II   0.00%   0.800%   1.050%   Level
III   0.00%   0.875%   1.125%   Level IV   0.00%   1.125%   1.375%   Level V  
0.25%   1.625%   1.875%  



           “Assignment and Acceptance” means an assignment and acceptance
entered into by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.


           “Bank Subsidiary” means any direct or indirect Subsidiary of the
Borrower which is a bank or thrift institution, including, without limitation
the financial institutions listed in Schedule 2 hereof and any bank or thrift
institution subsequently becoming a direct or indirect Subsidiary of the
Borrower.


           “Base Rate” means a fluctuating interest rate per annum in effect
from time to time, which rate per annum shall at all times be equal to the
highest of:


            (a)      the rate of interest by Wells Fargo, from time to time, as
Wells Fargo’s prime rate, which the parties acknowledge is not necessarily the
lowest rate charged by Wells Fargo to its customers;


            (b)      1/2 of one percent per annum above the Federal Funds Rate.


2



--------------------------------------------------------------------------------


            “Base Rate Advance” means an Advance that bears interest as provided
in Section 2.06(a)(i).


           “Borrowing” means a borrowing consisting of Advances of the same Type
made on the same day by the Lenders.


           “Business Day” means a day of the year on which banks are not
required or authorized by law to close in San Francisco, California, Chicago,
Illinois, and, if the applicable Business Day relates to any Eurodollar Rate
Advances, on which dealings are carried on in the London interbank market.


           “CODES” means the zero coupon senior convertible contingent debt
securities issued by the Borrower in the principal amount at maturity of
$312,877,000 due 2022.


           “Collateral Subsidiary Bank” means Mid-Peninsula Bank, a California
state chartered bank.


           “Commitment” has the meaning specified in Section 2.01.


           “Confidential Information” means information that the Borrower
furnishes to the Agent or any Lender in a writing designated as confidential,
but does not include any such information that is or becomes generally available
to the public or that is or becomes available to the Agent or such Lender from a
source other than the Borrower.


           “Consolidated” refers to the consolidation of accounts in accordance
with GAAP.


           “Convert”, “Conversion” and “Converted” each refers to a conversion
of Advances of one Type into Advances of the other Type pursuant to Section 2.07
or 2.08.


           “Debt” of any Person means, without duplication, (a)  all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables not overdue by more than 60 days incurred in the ordinary course of
such Person’s business), (c) all obligations of such Person evidenced by notes,
bonds, debentures or other similar instruments, (d) all obligations of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (e) all
obligations of such Person as lessee under leases that have been or should be,
in accordance with GAAP, recorded as capital leases, (f) all obligations,
contingent or otherwise, of such Person in respect of acceptances, letters of
credit or similar extensions of credit, (g) all obligations of such Person in
respect of Hedge Agreements, (h) all Debt of others referred to in clauses (a)
through (g) above or clause (i) below and other payment obligations
(collectively, “Guaranteed Debt”) guaranteed directly or indirectly in any
manner by such Person and (i) all Debt referred to in clauses (a) through (h)
above (including Guaranteed Debt) secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on property (including, without limitation, accounts


3 



--------------------------------------------------------------------------------


  and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Debt.


           “Default” means any Event of Default or any event that would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.


           “Domestic Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Domestic Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender, or such other office of such Lender as such Lender may from
time to time specify to the Borrower and the Agent.


           “Effective Date” has the meaning specified in Section 3.01.


           “Eligible Assignee” means (i) (a) a commercial bank organized under
the laws of the United States or any state thereof; (b) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (c) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (1) such bank is
acting through a branch or agency located in the United States or (2) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (d) any other Person which is an “accredited investor” (as defined
in Regulation D under the Securities Act, 1933) which extends credit or buys
loans as one of its businesses, including insurance companies, investment funds,
mutual funds and lease financing companies; and (ii) any Lender, and any
Affiliate of any Lender or, with respect to any Lender that is a fund that
invests in loans, any other fund that invests in loans and is advised or managed
by the same investment advisor as such Lender or by an Affiliate of such Lender.


           “Equity Interest” means, with respect to any Person, share of capital
stock of (or other ownership or profit interests in) such Person, warrants,
options or other rights for the purchase or other acquisition from such Person
of shares of capital stock of (or other ownership or profit interests in) such
Person, securities convertible into or exchangeable for shares of capital stock
of (or other ownership or profit interests in) such Person or warrants, rights
or options for the purchase or other acquisition from such Person of such shares
(or such other interests), and other ownership or profit interests in such
Person (including, without limitation, partnership, member or trust interests
therein, whether voting or non-voting).


           “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.


           “ERISA Affiliate” means any Person that for purposes of Title IV of
ERISA is a member of the Borrower’s controlled group, or under common control
with the Borrower, within the meaning of Section 414 of the Internal Revenue
Code.


4



--------------------------------------------------------------------------------


            “ERISA Event” means (a) (i) the occurrence of a reportable event,
within the meaning of Section 4043 of ERISA, with respect to any Plan unless the
30-day notice requirement with respect to such event has been waived by the
PBGC, or (ii) the requirements of subsection (1) of Section 4043(b) of ERISA
(without regard to subsection (2) of such Section) are met with respect to a
contributing sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and
an event described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c)
of ERISA is reasonably expected to occur with respect to such Plan within the
following 30 days; (b) the application for a minimum funding waiver with respect
to a Plan; (c) the provision by the administrator of any Plan of a notice of
intent to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including
any such notice with respect to a plan amendment referred to in Section 4041(e)
of ERISA); (d) the cessation of operations at a facility of the Borrower or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Borrower or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.


           “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.


           “Eurodollar Lending Office” means, with respect to any Lender, the
office of such Lender specified as its “Eurodollar Lending Office” opposite its
name on Schedule I hereto or in the Assignment and Acceptance pursuant to which
it became a Lender (or, if no such office is specified, its Domestic Lending
Office), or such other office of such Lender as such Lender may from time to
time specify to the Borrower and the Agent.


           “Eurodollar Rate” means the annual rate equal to the sum of (i) the
rate obtained by dividing (a) the rate (rounded up to the nearest 1/16 of 1%)
determined by the Agent as of 11:00 a.m. London, England time on the second
Eurodollar Business Day prior to the date such rate is to become effective to be
the average rate at which U.S. dollar deposits are offered or available to banks
in the London interbank market for funds to be made available on the first day
of any Interest Period in an amount approximately equal to the amount for which
a Eurodollar Rate quotation has been requested and maturing at the end of such
Interest Period, by (b) a percentage equal to 100% minus the Federal Reserve
System reserve requirement (expressed as a percentage) applicable to such
deposits, and (ii) the Applicable Margin. In making such determination, the
Agent shall utilize Telerate page 3750 under the heading “British Bankers
Association LIBOR rates” in the column designed “USD,” as published by Bridge
Information Systems, Inc., or such other comparable source as may be available
to the Agent in the event such Telerate page is no longer published or readily
available.


5



--------------------------------------------------------------------------------


            “Eurodollar Rate Advance” means an Advance that bears interest as
provided in Section 2.06(a)(ii).


           “Eurodollar Rate Reserve Percentage” for any Interest Period for all
Eurodollar Rate Advances comprising part of the same Borrowing means the reserve
percentage applicable two Business Days before the first day of such Interest
Period under regulations issued from time to time by the Board of Governors of
the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, any emergency, supplemental
or other marginal reserve requirement) for a member bank of the Federal Reserve
System in San Francisco with respect to liabilities or assets consisting of or
including Eurocurrency Liabilities (or with respect to any other category of
liabilities that includes deposits by reference to which the interest rate on
Eurodollar Rate Advances is determined) having a term equal to such Interest
Period.


           “Events of Default” has the meaning specified in Section 6.01.


           “FDIC” means the Federal Deposit Insurance Corporation.


           “FFIEC” means the Federal Financial Institutions Examination Council.


           “Federal Funds Rate” means, for any period, a fluctuating interest
rate per annum equal for each day during such period to the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published for such day (or,
if such day is not a Business Day, for the next preceding Business Day) by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.


           “GAAP” has the meaning specified in Section 1.03.


           “Hedge Agreements” means interest rate swap, cap or collar
agreements, interest rate future or option contracts, currency swap agreements,
currency future or option contracts and other similar agreements.


           “Interest Period” means, for each Eurodollar Rate Advance comprising
part of the same Borrowing, the period commencing on the date of such Eurodollar
Rate Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
Borrower pursuant to the provisions below and, thereafter, each subsequent
period commencing on the last day of the immediately preceding Interest Period
and ending on the last day of the period selected by the Borrower pursuant to
the provisions below. The duration of each such Interest Period shall be one,
two, three or six months, as the Borrower may, upon notice received by the Agent
not later than 11:00 A.M. (San Francisco time) on the third Business Day prior
to the first day of such Interest Period, select; provided, however, that:


6



--------------------------------------------------------------------------------


             (i)    the Borrower may not select any Interest Period that ends
after the Termination Date;


            (ii)    Interest Periods commencing on the same date for Eurodollar
Rate Advances comprising part of the same Borrowing shall be of the same
duration;


            (iii)   whenever the last day of any Interest Period would otherwise
occur on a day other than a Business Day, the last day of such Interest Period
shall be extended to occur on the next succeeding Business Day, provided,
however, that, if such extension would cause the last day of such Interest
Period to occur in the next following calendar month, the last day of such
Interest Period shall occur on the next preceding Business Day; and


            (iv)    whenever the first day of any Interest Period occurs on a
day of an initial calendar month for which there is no numerically corresponding
day in the calendar month that succeeds such initial calendar month by the
number of months equal to the number of months in such Interest Period, such
Interest Period shall end on the last Business Day of such succeeding calendar
month.


           “Internal Revenue Code” means the Internal Revenue Code of 1986, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.


           “Investment” in any Person means any loan or advance to such Person,
any purchase or other acquisition of any Equity Interests or Debt or the assets
comprising a division or business unit or a substantial part or all of the
business of such Person, any capital contribution to such Person or any other
direct or indirect investment in such Person, including, without limitation, any
acquisition by way of a merger or consolidation (or similar transaction) and any
arrangement pursuant to which the investor incurs Debt of the types referred to
in clause (f) or (g) of the definition of “Debt” in respect of such Person.


           “Lenders” means the Initial Lenders and each Person that shall become
a party hereto pursuant to Sections 2.04 and 8.07.


           “Lien” means any lien, security interest or other charge or
encumbrance of any kind, or any other type of preferential arrangement,
including, without limitation, the lien or retained security title of a
conditional vendor and any easement, right of way or other encumbrance on title
to real property.


           “Loan Documents” means this Agreement, the Notes, the Pledge
Agreement and any additional security agreement delivered pursuant to Section
3.01(a) hereof.


           “Marketable Securities” will be defined as (i) negotiable debt
obligations issued by the U.S. Treasury Department, the Government National
Mortgage Association (“Ginnie Mae”), Federal National Mortgage Association
(“FNMA”), or Federal Home Loan Mortgage Corporation (“Freddie Mac”), and by
Ginnie Mae, FNMA and Freddie Mac together, or (ii) collateralized mortgage
obligations acceptable to the Agent or mortgage backed securities issued by
Ginnie Mae, FNMA or Freddie Mac; provided,


7



--------------------------------------------------------------------------------


  that, (i) or (ii) above shall exclude interest-only and principal-only
stripped securities, securities representing residual interests in mortgage
pools, and securities that are not listed on a national securities exchange or
regularly quoted in a national quotation service) and, provided, further, that
securities under (i) or (ii) above shall have a weighted average maturity, as
shown by Bloomberg, of less than four years.


           “Material Adverse Change” means any material adverse change in the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Borrower or the Borrower and its Subsidiaries
taken as a whole.


           “Material Adverse Effect” means a material adverse effect on (a) the
business, condition (financial or otherwise), operations, performance,
properties or prospects of the Borrower or the Borrower and its Subsidiaries
taken as a whole, (b) the rights and remedies of the Agent or any Lender under
this Agreement or any Note or (c) the ability of the Borrower to perform its
obligations under this Agreement or any Note.


           “Moody’s” means Moody’s Investors Service, Inc.


           “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.


           “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and at least one Person other than the Borrower
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.


           “Net Income” has the meaning assigned to such term by GAAP, without
reference to extraordinary items or adjustments caused solely by changes in
applicable accounting principles.


           “Non-Performing Assets” means the sum of (i) all loans classified as
past due 90 days or more and still accruing interest; (ii) all loans classified
as “non-accrual” and no longer accruing interest; (iii) all loans classified as
“restructured loans and leases”; (iv) without duplication, property acquired by
repossession or foreclosure and property acquired pursuant to in-substance
foreclosure, and (v) all other “Non-Performing Assets,” as reported in the then
most recent call report of the relevant entity.


           “Note” means a promissory note of the Borrower payable to the order
of any Lender, in substantially the form of Exhibit A hereto, evidencing the
aggregate indebtedness of the Borrower to such Lender resulting from the
Advances made by such Lender.


           “Notice of Borrowing” has the meaning specified in Section 2.02.


8



--------------------------------------------------------------------------------


            “PBGC” means the Pension Benefit Guaranty Corporation (or any
successor).


           “Performance Level” means Performance Level I, Performance Level II,
Performance Level III, Performance Level IV and Performance Level V as
identified by reference to the Public Debt Rating as set forth below:


Performance Level   Public Debt Rating           Level I   Long-Term Senior
Unsecured Debt of the Borrower Rated at least BBB+ by Standard & Poor’s or Baa1
by Moody’s           Level II   Long-Term Senior Unsecured Debt of the Borrower
Rated less than Level I but at least BBB by Standard & Poor’s or Baa2 by Moody’s
          Level III   Long-Term Senior Unsecured Debt of the Borrower Rated less
than Level II but at least BBB- by Standard & Poor’s and Baa3 by Moody’s        
  Level IV   Long-Term Senior Unsecured Debt of the Borrower Rated less than
Level IV but at least BB+ by Standard & Poor’s and Ba1 by Moody’s          
Level V   Long-Term Senior Unsecured Debt of the Borrower Rated less than Level
V but at least BB by Standard & Poor’s or Ba2 by Moody’s  



           For the purposes of this definition, the public debt ratings above
shall be determined by the lowest rating that has been most recently announced
by either S&P or Moody’s, as the case may be, for any class of non-credit
enhanced long-term senior unsecured debt issued by the Borrower. For purposes of
the foregoing, (a) if only one of S&P and Moody’s shall have in effect a Public
Debt Rating, the Applicable Margin and the Applicable Commitment Fee Percentage
shall be determined by reference to the available rating; (b) if neither S&P nor
Moody’s shall have in effect a Public Debt Rating, the Applicable Margin and the
Applicable Commitment Fee Percentage will be set in accordance with Level V
under the definition of “Applicable Margin” or “Applicable Commitment Fee
Percentage”, as the case may be; (c) if the ratings established by S&P and
Moody’s shall fall within different levels, the Applicable Margin and the
Applicable Commitment Fee Percentage shall be based upon the higher rating,
except that, if the rating established by S&P differs by two or more levels from
the rating established by Moody’s, the Applicable Margin and the Applicable
Commitment Fee Percentage shall be based upon the rating which is one level
below the higher of those two levels; (d) if any rating established by S&P or
Moody’s shall be changed, such change shall be effective as of the fifth day
after such change is first announced publicly by the rating agency making such
change; and (e) if S&P or Moody’s shall change the


9



--------------------------------------------------------------------------------


  basis on which ratings are established, each reference to the Public Debt
Rating announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be.


           “Permitted Liens” means such of the following as to which no
enforcement, collection, execution, levy or foreclosure proceeding shall have
been commenced: (a) Liens for taxes, assessments and governmental charges or
levies to the extent not required to be paid under Section 5.01(b) hereof;
(b) Liens imposed by law, such as materialmen’s, mechanics’, carriers’,
workmen’s and repairmen’s Liens and other similar Liens arising in the ordinary
course of business securing obligations that are not overdue for a period of
more than 30 days; (c) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations; and (d) easements, rights of way and other encumbrances on title to
real property that do not render title to the property encumbered thereby
unmarketable or materially adversely affect the use of such property for its
present purposes.


           “Person” means an individual, partnership, corporation (including a
business trust), limited liability company, joint stock company, trust,
unincorporated association, joint venture or other entity, or a government or
any political subdivision or agency thereof.


           “Plan” means a Single Employer Plan or a Multiple Employer Plan.


           “Pledge Agreement” has the meaning specified in Section 3.01(a)(ii).


           “Pledged Shares” means those shares of the Collateral Subsidiary Bank
held by the Borrower, as referred to in the Pledge Agreement.


           “Primary Capital” shall mean shareholder equity in accordance with
GAAP plus Allowance for Loan and Lease Losses.


           “Register” has the meaning specified in Section 8.07(c).


           “Required Lenders” means (a) at any time that three or less Lenders
have Commitments hereunder, all Lenders, and (b) at any time that four or more
Lenders have Commitments hereunder, Lenders owed at least 67% of the then
aggregate unpaid principal amount of the Advances owing to Lenders, or, if no
such principal amount is then outstanding, Lenders having at least 67% of the
total Commitments.


           “Return on Assets” of a Person means the percentage determined by
dividing the Net Income of such Person for the four calendar quarters
immediately preceding the date of determination by its total average assets for
such period. The total average assets of a Person shall be as reported in its
most recent quarterly financial statements or, in the case of a Bank Subsidiary,
in its most recent quarterly call report.


           “S&P” means Standard & Poor’s, a division of The McGraw-Hill
Companies, Inc.


10



--------------------------------------------------------------------------------


            “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Borrower or any ERISA Affiliate and no Person other than the Borrower and the
ERISA Affiliates or (b) was so maintained and in respect of which the Borrower
or any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.


           “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.


           “Termination Date” means the earlier of December ___, 2003 and the
date of termination in whole of the Commitments pursuant to Section 2.04 or
6.01.


           “Tier 1 Leverage Ratio” shall be defined and calculated in accordance
with Federal Reserve Board Regulation Y in the case of the Borrower and in
accordance with Section 38 of the Federal Deposit Insurance Act in the case of
any Bank Subsidiary.


           “Tier 1 Risk Based Capital Ratio” shall be defined and calculated in
accordance with Federal Reserve Board Regulation Y in the case of the Borrower
and in accordance with Section 38 of the Federal Deposit Insurance Act in the
case of any Bank Subsidiary.


           “Total Risk Based Capital Ratio” shall be defined and calculated in
accordance with Federal Reserve Board Regulation Y in the case of the Borrower
and in accordance with Section 38 of the Federal Deposit Insurance Act in the
case of any Bank Subsidiary.


           “Trust Preferred Securities” means the junior subordinated deferrable
interest debentures of the Borrower delivered in connection with trust preferred
securities issued by each of GBB Capital II, GBB Capital III, GBB Capital IV,
GBB Capital V and GBB Capital VI and GBB Capital VII.


           “US Bank Credit Agreement” means that certain Term Loan and Security
Agreement dated as of July 31, 2002 between U.S. Bank National Association and
the Borrower.


           “Utilization” means the percentage of outstanding Advances to total
Commitments on any given day.


           “Voting Stock” means capital stock issued by a corporation, or
equivalent interests in any other Person, the holders of which are ordinarily,
in the absence of contingencies, entitled to vote for the election of directors
(or persons performing similar


11



--------------------------------------------------------------------------------


  functions) of such Person, even if the right so to vote has been suspended by
the happening of such a contingency.


                  SECTION 1.02.   Computation of Time Periods. In this Agreement
in the computation of periods of time from a specified date to a later specified
date, the word “from” means “from and including” and the words “to” and “until”
each mean “to but excluding”.

                  SECTION 1.03.   Accounting Terms. All accounting terms not
specifically defined herein shall be construed in accordance with generally
accepted accounting principles consistent with those applied in the preparation
of the financial statements referred to in Section 4.01(e) (“GAAP”).

ARTICLE II

AMOUNTS AND TERMS OF THE ADVANCES

                  SECTION 2.01.   The Advances. Each Lender severally agrees, on
the terms and conditions hereinafter set forth, to make Advances to the Borrower
from time to time on any Business Day during the period from the Effective Date
until the Termination Date in an aggregate amount not to exceed at any time
outstanding the amount set forth opposite such Lender’s name on Schedule 1
hereto (as amended from time to time) or, if such Lender has entered into any
Assignment and Acceptance, set forth for such Lender in the Register maintained
by the Agent pursuant to Section 8.07(c), as such amount may be reduced pursuant
to Section 2.04 (such Lender’s “Commitment”). Each Borrowing shall be in an
aggregate amount of $1,000,000 or an integral multiple of $500,000 in excess
thereof and shall consist of Advances of the same Type made on the same day by
the Lenders ratably according to their respective Commitments. Within the limits
of each Lender’s Commitment, the Borrower may borrow under this Section 2.01,
prepay pursuant to Section 2.09 and reborrow under this Section 2.01.

                  SECTION 2.02.   Making the Advances. (a) Each Borrowing shall
be made on notice, given not later than 11:00 A.M. (San Francisco time) on the
third Business Day prior to the date of the proposed Borrowing in the case of a
Borrowing consisting of Eurodollar Rate Advances, or the first Business Day
prior to the date of the proposed Borrowing in the case of a Borrowing
consisting of Base Rate Advances, by the Borrower to the Agent, which shall give
to each Lender prompt notice thereof by telecopier. Each such notice of a
Borrowing (a “Notice of Borrowing”) shall be by telephone, confirmed immediately
in writing or by telecopier, in substantially the form of Exhibit B hereto,
specifying therein the requested (i) date of such Borrowing, (ii) Type of
Advances comprising such Borrowing, (iii) aggregate amount of such Borrowing,
and (iv) in the case of a Borrowing consisting of Eurodollar Rate Advances,
initial Interest Period for each such Advance. Each Lender shall, before
11:00 A.M. (San Francisco time) on the date of such Borrowing, make available
for the account of its Applicable Lending Office to the Agent at the Agent’s
Account, in same day funds, such Lender’s ratable portion of such Borrowing.
After the Agent’s receipt of such funds and upon fulfillment of the applicable
conditions set forth in Article III, the Agent will make such funds available to
the Borrower at the Agent’s address referred to in Section 8.02.

12



--------------------------------------------------------------------------------


          (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrower may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than $5,000,000 or if the
obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.07 or 2.11 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than ten separate Borrowings.

         (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower. In the case of any Borrowing that the related Notice of Borrowing
specifies is to be comprised of Eurodollar Rate Advances, the Borrower shall
indemnify each Lender against any loss, cost or expense incurred by such Lender
as a result of any failure to fulfill on or before the date specified in such
Notice of Borrowing for such Borrowing the applicable conditions set forth in
Article III, including, without limitation, any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Advance to be made by such Lender as part of such Borrowing when such Advance,
as a result of such failure, is not made on such date.

         (d) Unless the Agent shall have received notice from a Lender prior to
the date of any Borrowing that such Lender will not make available to the Agent
such Lender’s ratable portion of such Borrowing, the Agent may assume that such
Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the Borrower on such
date a corresponding amount. If and to the extent that such Lender shall not
have so made such ratable portion available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Agent, at (i) in the case of the Borrower, the interest rate
applicable at the time to Advances comprising such Borrowing and (ii) in the
case of such Lender, the Federal Funds Rate. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Advance as part of such Borrowing for purposes of this Agreement.

            (e) The failure of any Lender to make the Advance to be made by it
as part of any Borrowing shall not relieve any other Lender of its obligation,
if any, hereunder to make its Advance on the date of such Borrowing, but no
Lender shall be responsible for the failure of any other Lender to make the
Advance to be made by such other Lender on the date of any Borrowing.

                  SECTION 2.03.   Fees. (a) Commitment Fee. The Borrower agrees
to pay to the Agent for the account of each Lender a commitment fee on the
aggregate amount of such Lender’s average daily unused Commitment from the
Effective Date in the case of each Initial Lender and from the later of the
Effective Date and the effective date specified in the Assignment and Acceptance
pursuant to which it became a Lender in the case of each other Lender until the
Termination Date at a rate per annum equal to the Applicable Commitment
Percentage Fee in effect from time to time, payable in arrears quarterly on the
first day of each March, June, September and December, commencing March 1, 2003,
and on the Termination Date.

13



--------------------------------------------------------------------------------


          (b) Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as may from time to time be agreed between the Borrower and
the Agent.

                  SECTION 2.04.   Termination, Reduction or Increase of the
Commitments. The Borrower shall have the right, upon at least one Business Day’s
notice to the Agent, to terminate in whole or permanently reduce ratably in part
the unused portions of the respective Commitments of the Lenders, provided that
each partial reduction shall be in the aggregate amount of $5,000,000 or an
integral multiple of $500,000 in excess thereof.

                  (b) Prior to the Termination Date, the Borrower shall have the
right, from time to time, to increase the aggregate Commitments hereunder in an
amount not less than $10,000,000 by an increase in one or more Lender’s
Commitments or by the addition of one or more banks or other lending
institutions as Lenders (the “Commitment Increase”); provided, that, at no time
shall the aggregate amount of Commitments exceed $80,000,000;

                  (c) The proposed Commitment Increase shall not occur unless
each of the following requirements in respect thereof shall have been satisfied:

                  (d) The Agent shall have received from the Borrower written
notice (the “Commitment Increase Notice”) not less than 30 days (or as otherwise
agreed between the Borrower and the Agent) before the proposed Commitment
Increase Effective Date (as defined below) that specifies (x) the aggregate
amount of the proposed Commitment Increase, (y) the Lenders whose Commitments
are to be increased and/or the banks or other lending institutions which are to
become Lenders (“New Lenders”) and the amount by which such Lender’s Commitment
is to be so increased and/or the amount of each New Lenders’ Commitment and (z)
the date (the “Commitment Increase Effective Date”) on which the proposed
Commitment Increase shall become effective;

                  (e) The Agent shall have notified the Borrower of its consent
(such consent not to be unreasonably withheld) to the Commitment Increase
occurring as set out in the Commitment Increase Notice.

                  (f) On and as of the Commitment Increase Effective Date of the
proposed Commitment Increase the following statements shall be true:

           (i)   The representations and warranties contained in Section 4
hereof are correct and as of such Commitment Increase Effective Date before and
after giving the proposed Commitment Increase, as though made on and as of such
date, and


           (ii)   No event has occurred and is continuing, or would result from
such a Commitment Increase, which constitutes an Event of Default or Default.


                  (g) The Agent shall have received such other approvals,
opinions and documents as it may reasonably request.

                  (h) Promptly following its receipt of the Commitment Increase
Notice and the consent thereto as set out in Section 2.04 (d) and (e) above, the
Agent shall deliver copies of the same to each Lender. If, and only if, all of
the terms, conditions and requirements specified in

14



--------------------------------------------------------------------------------


paragraphs (b) through (g) are satisfied in respect to the proposed Commitment
Increase on and as of the proposed Commitment Increase Effective Date thereof
and in the case of any New Lender, an agreement in form and substance reasonably
satisfactory to the Administrative Agent, duly executed by such New Lender, the
Agent and the Borrower pursuant to which such New Lender agrees to be bound by
all the obligations of a Lender hereunder, has been received by the Agent, then,
as of such Commitment Increase Effective Date and from and after such date, (1)
references herein to the amounts of the Lenders’ respective Commitments shall
refer to respective amounts giving effect to such Commitment Increase, and
(2) each such New Lender shall be a Lender for all purposes hereof, and the
Agent shall record all relevant information with respect to such New Lender and
its Commitment in the Register (as defined in Section 8.07(c) hereto);

                  (i)   Upon any increase of the Commitment of any Lender or any
New Lender becoming a party hereto pursuant to this Section 2.04, the Agent
shall prepare a replacement Schedule 1 reflecting all Lenders and all
Commitments giving effect to the such changes and shall distribute a copy of
such Schedule 1 to the Borrower and each of the Lenders and, absent manifest
error, such replacement Schedule 1 shall become Schedule 1 for all purposes of
this Agreement.

                  SECTION 2.05.   Repayment. The Borrower shall repay to the
Agent for the ratable account of the Lenders on the Termination Date the
aggregate principal amount of the Advances then outstanding.

                  SECTION 2.06.   Interest. (a) Scheduled Interest. The Borrower
shall pay interest on the unpaid principal amount of each Advance owing to each
Lender from the date of such Advance until such principal amount shall be paid
in full, at the following rates per annum:

           (i)   Base Rate Advances. During such periods as such Advance is a
Base Rate Advance, a rate per annum equal at all times to the sum of (x) the
Base Rate in effect from time to time plus (y) the Applicable Margin in effect
from time to time, payable in arrears quarterly on the first day of each March,
June, September and December and on the date such Base Rate Advance shall be
Converted or paid in full.


           (ii)   Eurodollar Rate Advances. During such periods as such Advance
is a Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.


                  (b) Default Interest. Upon the occurrence and during the
continuance of an Event of Default, the Agent may, and upon the request of the
Required Lenders shall, require the Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, at a rate per annum equal at all times to 4% per annum above the rate per
annum required to be

15



--------------------------------------------------------------------------------


paid on such Advance pursuant to clause (a)(i) or (a)(ii) above and (ii) to the
fullest extent permitted by law, the amount of any interest, fee or other amount
payable hereunder that is not paid when due, from the date such amount shall be
due until such amount shall be paid in full, payable in arrears on the date such
amount shall be paid in full and on demand, at a rate per annum equal at all
times to 4% per annum above the rate per annum required to be paid on Base Rate
Advances pursuant to clause (a)(i) above; provided, however, that following
acceleration of the Advances pursuant to Section 6.01, Default Interest shall
accrue and be payable hereunder whether or not previously required by the Agent.

                  SECTION 2.07.    Interest Rate Determination. (a) The Agent
shall give prompt notice to the Borrower and the Lenders of the applicable
interest rate determined by the Agent for purposes of Section 2.06(a)(i) or
(ii).

                  (b) If, with respect to any Eurodollar Rate Advances, the
Required Lenders notify the Agent that the Eurodollar Rate for any Interest
Period for such Advances will not adequately reflect the cost to such Required
Lenders of making, funding or maintaining their respective Eurodollar Rate
Advances for such Interest Period, the Agent shall forthwith so notify the
Borrower and the Lenders, whereupon (i) each Eurodollar Rate Advance will
automatically, on the last day of the then existing Interest Period therefor,
Convert into a Base Rate Advance, and (ii) the obligation of the Lenders to
make, or to Convert Advances into, Eurodollar Rate Advances shall be suspended
until the Agent shall notify the Borrower and the Lenders that the circumstances
causing such suspension no longer exist.

                  (c) If the Borrower shall fail to select the duration of any
Interest Period for any Eurodollar Rate Advances in accordance with the
provisions contained in the definition of “Interest Period” in Section 1.01, the
Agent will forthwith so notify the Borrower and the Lenders and such Advances
will automatically, on the last day of the then existing Interest Period
therefor, Convert into Base Rate Advances.

                  (d) On the date on which the aggregate unpaid principal amount
of Eurodollar Rate Advances comprising any Borrowing shall be reduced, by
payment or prepayment or otherwise, to less than $5,000,000, such Advances shall
automatically Convert into Base Rate Advances.

                  (e) Upon the occurrence and during the continuance of any
Event of Default (i) each Eurodollar Rate Advance will automatically, on the
last day of the then existing Interest Period therefor, Convert into a Base Rate
Advance and (ii) the obligation of the Lenders to make, or to Convert Advances
into, Eurodollar Rate Advances shall be suspended.

                  SECTION 2.08.    Optional Conversion of Advances. The Borrower
may on any Business Day, upon notice given to the Agent not later than
11:00 A.M. (San Francisco time) on the third Business Day prior to the date of
the proposed Conversion and subject to the provisions of Sections 2.07 and 2.11,
Convert all Advances of one Type comprising the same Borrowing into Advances of
the other Type; provided, however, that any Conversion of Eurodollar Rate
Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(b)

16



--------------------------------------------------------------------------------


and no Conversion of any Advances shall result in more separate Borrowings than
permitted under Section 2.02(b). Each such notice of a Conversion shall, within
the restrictions specified above, specify (i) the date of such Conversion,
(ii) the Advances to be Converted, and (iii) if such Conversion is into
Eurodollar Rate Advances, the duration of the initial Interest Period for each
such Advance. Each notice of Conversion shall be irrevocable and binding on the
Borrower.

                  SECTION 2.09.   Optional Prepayments. The Borrower may, upon
at least one Business Day’s notice to the Agent stating the proposed date and
aggregate principal amount of the prepayment, and if such notice is given the
Borrower shall, prepay the outstanding principal amount of the Advances
comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount of $5,000,000 or an integral multiple of $500,000 in excess
thereof and (y) in the event of any such prepayment of a Eurodollar Rate
Advance, the Borrower shall be obligated to reimburse the Lenders in respect
thereof pursuant to Section 8.04(c).

                  SECTION 2.10.   Increased Costs. If, due to either (i) the
introduction of or any change in or in the interpretation of any law or
regulation or (ii) the compliance with any guideline or request from any central
bank or other governmental authority (whether or not having the force of law),
there shall be any increase in the cost to any Lender of agreeing to make or
making, funding or maintaining Eurodollar Rate Advances (excluding for purposes
of this Section 2.10 any such increased costs resulting from (i) Taxes or Other
Taxes (as to which Section 2.13 shall govern) and (ii) changes in the basis of
taxation of overall net income or overall gross income by the United States or
by the foreign jurisdiction or state under the laws of which such Lender is
organized or has its Applicable Lending Office or any political subdivision
thereof), then the Borrower shall from time to time, within 15 days of receipt
of written demand from such Lender (with a copy of such demand to the Agent),
pay to the Agent for the account of such Lender additional amounts sufficient to
compensate such Lender for such increased cost; provided, however, that the
Borrower shall not be responsible for costs under this Section 2.10(a) arising
more than 180 days prior to receipt by the Borrower of the demand from the
affected Lender pursuant to this Section 2.10(a). A certificate as to the amount
of such increased cost, submitted to the Borrower and the Agent by such Lender,
shall be conclusive and binding for all purposes, absent manifest error.

                  (b) If any Lender determines that compliance with any law or
regulation or any guideline or request from any central bank or other
governmental authority (whether or not having the force of law) affects or would
affect the amount of capital required or expected to be maintained by such
Lender or any corporation controlling such Lender and that the amount of such
capital is increased by or based upon the existence of such Lender’s commitment
to lend hereunder and other commitments of this type, then, upon demand by such
Lender (with a copy of such demand to the Agent), the Borrower shall pay to the
Agent for the account of such Lender, from time to time as specified by such
Lender, additional amounts sufficient to compensate such Lender or such
corporation in the light of such circumstances, to the extent that such Lender
reasonably determines such increase in capital to be allocable to the existence
of such Lender’s commitment to lend hereunder. A certificate as to such amounts
submitted to the

17



--------------------------------------------------------------------------------


Borrower and the Agent by such Lender shall be conclusive and binding for all
purposes, absent manifest error.

                  SECTION 2.11.   Illegality. Notwithstanding any other
provision of this Agreement, if any Lender shall notify the Agent that the
introduction of or any change in or in the interpretation of any law or
regulation makes it unlawful, or any central bank or other governmental
authority asserts that it is unlawful, for any Lender or its Eurodollar Lending
Office to perform its obligations hereunder to make Eurodollar Rate Advances or
to fund or maintain Eurodollar Rate Advances hereunder, (a) each Eurodollar Rate
Advance will automatically, upon such demand, Convert into a Base Rate Advance
and (b) the obligation of the Lenders to make, or to Convert Advances into,
Eurodollar Rate Advances shall be suspended until the Agent shall notify the
Borrower and the Lenders that the circumstances causing such suspension no
longer exist.

                  SECTION 2.12.   Payments and Computations. (a) The Borrower
shall make each payment hereunder and under the Notes, irrespective of any right
of counterclaim or set-off, not later than 11:00 A.M. (San Francisco time) on
the day when due in U.S. dollars to the Agent in same day funds. The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal or interest or fees ratably (other than amounts payable pursuant to
Section 2.10, 2.13 or 8.04(c)) to the Lenders for the account of their
respective Applicable Lending Offices, and like funds relating to the payment of
any other amount payable to any Lender to such Lender for the account of its
Applicable Lending Office, in each case to be applied in accordance with the
terms of this Agreement. Upon its acceptance of an Assignment and Acceptance and
recording of the information contained therein in the Register pursuant to
Section 8.07(d), from and after the effective date specified in such Assignment
and Acceptance, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Acceptance shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

                  (b) The Borrower hereby authorizes each Lender, if and to the
extent payment owed to such Lender is not made when due hereunder or under the
Note held by such Lender, to charge from time to time against any or all of the
Borrower’s accounts with such Lender any amount so due.

                  (c) All computations of interest and fees shall be made by the
Agent on the basis of a year of 364 days, for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest or fees are payable. Each determination by the Agent of an
interest rate hereunder shall be conclusive and binding for all purposes, absent
manifest error.

                  (d) Whenever any payment hereunder or under the Notes shall be
stated to be due on a day other than a Business Day, such payment shall be made
on the next succeeding Business Day, and such extension of time shall in such
case be included in the computation of payment of interest or fees, as the case
may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the next preceding
Business Day.

18



--------------------------------------------------------------------------------


                   (e) Unless the Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Lenders hereunder
that the Borrower will not make such payment in full, the Agent may assume that
the Borrower has made such payment in full to the Agent on such date and the
Agent may, in reliance upon such assumption, cause to be distributed to each
Lender on such due date an amount equal to the amount then due such Lender. If
and to the extent the Borrower shall not have so made such payment in full to
the Agent, each Lender shall repay to the Agent forthwith on demand such amount
distributed to such Lender together with interest thereon, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Agent, at the Federal Funds Rate.

                  SECTION 2.13.   Taxes. (a) Any and all payments by the
Borrower to or for the account of any Lender or the Agent hereunder or under the
Notes or any other documents to be delivered hereunder shall be made, in
accordance with Section 2.12 or the applicable provisions of such other
documents, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Agent, taxes imposed on its overall net income, and franchise taxes imposed on
it in lieu of net income taxes, by the jurisdiction under the laws of which such
Lender or the Agent (as the case may be) is organized or any political
subdivision thereof and, in the case of each Lender, taxes imposed on its
overall net income, and franchise taxes imposed on it in lieu of net income
taxes, by the jurisdiction of such Lender’s Applicable Lending Office or any
political subdivision thereof (all such non-excluded taxes, levies, imposts,
deductions, charges, withholdings and liabilities in respect of payments
hereunder or under the Notes being hereinafter referred to as “Taxes”). If the
Borrower shall be required by law to deduct any Taxes from or in respect of any
sum payable hereunder or under any Note or any other documents to be delivered
hereunder to any Lender or the Agent, (i) the sum payable shall be increased as
may be necessary so that after making all required deductions (including
deductions applicable to additional sums payable under this Section 2.13) such
Lender or the Agent (as the case may be) receives an amount equal to the sum it
would have received had no such deductions been made, (ii) the Borrower shall
make such deductions and (iii) the Borrower shall pay the full amount deducted
to the relevant taxation authority or other authority in accordance with
applicable law.

                  (b) In addition, the Borrower shall pay any present or future
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies that arise from any payment made hereunder or under the Notes or
any other documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).

                  (c) The Borrower shall indemnify each Lender and the Agent for
and hold it harmless against the full amount of Taxes or Other Taxes (including,
without limitation, taxes of any kind imposed or asserted by any jurisdiction on
amounts payable under this Section 2.13) imposed on or paid by such Lender or
the Agent (as the case may be) and any liability (including penalties, interest
and expenses) arising therefrom or with respect thereto. This indemnification
shall be made within 30 days from the date such Lender or the Agent (as the case
may be) makes written demand therefor.

19



--------------------------------------------------------------------------------


                   (d) Within 30 days after the date of any payment of Taxes,
the Borrower shall furnish to the Agent, at its address referred to in
Section 8.02, the original or a certified copy of a receipt evidencing such
payment to the extent such a receipt is issued therefor, or other written proof
of payment thereof that is reasonably satisfactory to the Agent. In the case of
any payment hereunder or under the Notes or any other documents to be delivered
hereunder by or on behalf of the Borrower through an account or branch outside
the United States or by or on behalf of the Borrower by a payor that is not a
United States person, if the Borrower determines that no Taxes are payable in
respect thereof, the Borrower shall furnish, or shall cause such payor to
furnish, to the Agent, at such address, an opinion of counsel acceptable to the
Agent stating that such payment is exempt from Taxes. For purposes of this
subsection (d) and subsection (e), the terms “United States” and “United States
person” shall have the meanings specified in Section 7701 of the Internal
Revenue Code.

                  (e) Each Lender organized under the laws of a jurisdiction
outside the United States, on or prior to the date of its execution and delivery
of this Agreement in the case of each Initial Lender and on the date of the
Assignment and Acceptance pursuant to which it becomes a Lender in the case of
each other Lender, and from time to time thereafter as reasonably requested in
writing by the Borrower (but only so long as such Lender remains lawfully able
to do so), shall provide each of the Agent and the Borrower with two original
Internal Revenue Service Forms W-8BEN or W-8ECI, as appropriate, or any
successor or other form prescribed by the Internal Revenue Service, certifying
that such Lender is exempt from or entitled to a reduced rate of United States
withholding tax on payments pursuant to this Agreement or the Notes. If the form
provided by a Lender at the time such Lender first becomes a party to this
Agreement indicates a United States interest withholding tax rate in excess of
zero, withholding tax at such rate shall be considered excluded from Taxes
unless and until such Lender provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that, if at the date of the Assignment and Acceptance pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was
entitled to payments under subsection (a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date. If any form or document referred to in this subsection (e)
requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service Form W-8BEN or W-8ECI, that the Lender reasonably considers to
be confidential, the Lender shall give notice thereof to the Borrower and shall
not be obligated to include in such form or document such confidential
information.

                  (f) For any period with respect to which a Lender has failed
to provide the Borrower with the appropriate form, certificate or other document
described in Section 2.13(e) (other than if such failure is due to a change in
law, or in the interpretation or application thereof, occurring subsequent to
the date on which a form, certificate or other document originally was required
to be provided, or if such form, certificate or other document otherwise is not
required under subsection (e) above), such Lender shall not be entitled to
indemnification under Section 2.13(a) or (c) with respect to Taxes imposed by
the United States by reason of such failure; provided, however, that should a
Lender become subject to Taxes because of its failure

20



--------------------------------------------------------------------------------


to deliver a form, certificate or other document required hereunder, the
Borrower shall take such steps as the Lender shall reasonably request to assist
the Lender to recover such Taxes.

                  SECTION 2.14.   Sharing of Payments, Etc. If any Lender shall
obtain any payment (whether voluntary, involuntary, through the exercise of any
right of set-off, or otherwise) on account of the Advances owing to it (other
than pursuant to Section 2.10, 2.13 or 8.04(c)) in excess of its ratable share
of payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. The Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.14
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off) with respect to such participation as fully as
if such Lender were the direct creditor of the Borrower in the amount of such
participation.

                  SECTION 2.15.   Use of Proceeds. The proceeds of the Advances
shall be available (and the Borrower agrees that it shall use such proceeds) to
refinance certain existing indebtedness of the Borrower and for general
corporate purposes of the Borrower and its Subsidiaries, including acquisitions.

ARTICLE III

CONDITIONS TO EFFECTIVENESS AND LENDING

                  SECTION 3.01.    Conditions Precedent to Effectiveness of
Section 2.01. Section 2.01 of this Agreement shall become effective on and as of
the first date (the “Effective Date”) on which the following conditions
precedent have been satisfied:

                  (a) The Agent shall have received the following in form and
substance satisfactory to the Agent and (except for the Notes) in sufficient
copies for each Lender:

            (i)      The Notes to the order of the Lenders (to the extent that
such has been requested by any Lender).


            (ii)    A copy of a certificate of the Secretary of State of
California, dated reasonably near the date of this Agreement, certifying that
the Borrower is duly incorporated and in good standing under the law of the
State of California


            (iii)   A pledge agreement in substantially the form of Exhibit D
hereto (the “Pledge Agreement”), duly executed by the Borrower, together with:


21



--------------------------------------------------------------------------------


            (A) certificates representing the Pledged Shares referred to therein
accompanied by undated stock powers executed in blank,


           (B) proper financing statements in form appropriate for filing under
the Uniform Commercial Code of all jurisdictions that the Administrative Agent
may deem necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the Pledge Agreement,
covering the collateral described in the Pledge Agreement,


           (C) evidence that all other action that the Administrative Agent may
deem reasonably necessary or desirable in order to perfect and protect the first
priority liens and security interests created under the Pledge Agreement has
been taken.


            (iv)    Certified copies of the resolutions of the Board of
Directors of the Borrower approving this Agreement, the Notes and the Pledge
Agreement, and of all documents evidencing other necessary corporate action and
governmental approvals, if any, with respect to this Agreement, the Notes and
the Pledge Agreement.


            (v)      A certificate of the Secretary or an Assistant Secretary of
the Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement, the Notes, the Pledge Agreement and
the other documents to be delivered hereunder.


            (vi)    Favorable opinions of the Borrower’s general counsel and
Manatt, Phelps & Phillips, LLP, substantially in the forms of Exhibits E-1 and
E-2 hereto and as to such other matters as any Lender through the Agent may
reasonably request.


                  (b) The Agent shall have received, on or before the Effective
Date, such financial, business and other information regarding the Borrower and
its Subsidiaries as the Lender Parties shall have requested, including, without
limitation, audited financial statements of the Borrower and its Subsidiaries on
a Consolidated basis, for the period ended December 31, 2001 and the
company-prepared financial statements of the Borrower and its Subsidiaries for
the nine-month period ended September 30, 2002, and interim financial statements
of the Borrower and its Subsidiaries dated the end of the most recent fiscal
quarter for which financial statements are available.

                  (c) The Borrower shall have paid all accrued fees and expenses
of the Agent and the Lenders.

                  SECTION 3.02.    Conditions Precedent to Each Borrowing. The
obligation of each Lender to make an Advance on the occasion of each Borrowing
shall be subject to the conditions precedent that the Effective Date shall have
occurred and on the date of such Borrowing (a) the following statements shall be
true (and each of the giving of the applicable Notice of Borrowing and the
acceptance by the Borrower of the proceeds of such Borrowing

22



--------------------------------------------------------------------------------


shall constitute a representation and warranty by the Borrower that on the date
of such Borrowing such statements are true):

           (i)      the representations and warranties contained in Section 4.01
are correct on and as of the date of such Borrowing, before and after giving
effect to such Borrowing and to the application of the proceeds therefrom, as
though made on and as of such date, and


           (ii)    no event has occurred and is continuing, or would result from
such Borrowing or from the application of the proceeds therefrom, that
constitutes a Default;


and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

                  SECTION 4.01.   Representations and Warranties of the
Borrower. The Borrower represents and warrants as follows:

                  (a) The Borrower and each of its Subsidiaries (i) is a
corporation duly incorporated, validly existing and in good standing under the
laws of the state of its incorporation, and is duly licensed or qualified to
transact business in all jurisdictions where the character of the property owned
or leased or the nature of the business transacted by it makes such licensing or
qualification necessary and where failure to be so licensed or qualified would
have a materially adverse impact on its business or properties; (ii) is in
compliance with the requirements of applicable laws and regulations, except for
such noncompliance as would not materially and adversely affect its business or
financial condition; and (iii) has all requisite power and authority to conduct
its business, to own its properties and to execute and deliver, and to perform
all of its obligations under, the Loan Documents.

                  (b) The execution, delivery and performance by the Borrower
and each of its Subsidiaries of the Loan Documents to which it is a party and
the Borrowings from time to time hereunder have been duly authorized by all
necessary corporate action and do not and will not (i) require any consent or
approval of the stockholders of the Borrower or any of its Subsidiaries, or any
authorization, consent or approval by any governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, except such as
have already been obtained, (ii) violate any provision of any law, rule or
regulation (including, without limitation, Regulation X of the Board of
Governors of the Federal Reserve System) or of any order, writ, injunction or
decree presently in effect having applicability to the Borrower or any of its
Subsidiaries or of the Articles of Incorporation or Articles of Association, as
the case may be, or Bylaws of the Borrower or any of its Subsidiaries, (iii)
result in a breach of or constitute a default under any indenture or loan or
credit agreement or any other material agreement, lease or instrument to which
the Borrower or any of its Subsidiaries is a party or by which it or its
properties may be bound or affected, or (iv) result in, or require, the creation
or imposition of any Lien or other charge or encumbrance of any nature upon or
with respect to any of the properties

23



--------------------------------------------------------------------------------


now owned or hereafter acquired by the Borrower or any of its Subsidiaries,
other than liens created pursuant to the Loan Documents. The Borrower is not in
violation of any such indenture or loan or credit agreement or any other
material agreement, lease or instrument the violation or breach of which would
be reasonably likely to have a Material Adverse Effect.

                  (c) This Agreement and the other Loan Documents to which it is
a party constitute, the legal, valid and binding obligations of the Borrower and
each of its Subsidiaries, as applicable, enforceable against each such party in
accordance with their respective terms, subject to any applicable bankruptcy,
insolvency (including, without limitation, all laws relating to fraudulent
transfers), reorganization, moratorium or similar law affecting creditors’
rights generally, and general principles of equity.

                  (d) Schedule 3, lists, as of the date of this Agreement, each
direct and indirect Subsidiary of the Borrower. The percentage of the capital
stock of each Subsidiary owned by the Borrower or by one or more other
Subsidiaries is as set forth in Schedule 3.

                  (e) The execution, delivery and performance by the Borrower of
each of the Loan Documents, and the consummation of the transactions
contemplated hereby, are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Borrower’s charter or by-laws or (ii) law or any contractual restriction binding
on or affecting the Borrower.

                  (f) No authorization or approval or other action by, and no
notice to or filing with, any governmental authority or regulatory body or any
other third party is required for the due execution, delivery and performance by
the Borrower of any of the Loan Documents.

                  (g) The Consolidated balance sheet of the Borrower and its
Subsidiaries as at December 31, 2001, and the related Consolidated statements of
income and cash flows of the Borrower and its Subsidiaries for the fiscal year
then ended, accompanied by an opinion of PricewaterhouseCoopers, independent
public accountants, and the Consolidated balance sheet of the Borrower and its
Subsidiaries as at September 30, 2002, and the related Consolidated statements
of income and cash flows of the Borrower and its Subsidiaries for the nine
months then ended, as included in the Borrower’s Quarterly Report on Form 10-Q
for the period ended September 30, 2002 filed with the Securities and Exchange
Commission and duly certified by the chief financial officer of the Borrower,
copies of which have been furnished to each Lender, fairly present the
Consolidated financial condition of the Borrower and its Subsidiaries as at such
dates and the Consolidated results of the operations and cash flow of the
Borrower and its Subsidiaries for the periods ended on such dates, all in
accordance with generally accepted accounting principles consistently applied.
Since December 31, 2001, there has been no Material Adverse Change.

                  (h) There is no pending or threatened action, suit,
investigation, litigation or proceeding, affecting the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator that (i) could
be reasonably likely to have a Material Adverse Effect or (ii) purports to
affect the legality, validity or enforceability of this Agreement, any Note, or
the Pledge Agreement or the consummation of the transactions contemplated
hereby.

24



--------------------------------------------------------------------------------


                   (i) The Borrower is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U issued by the Board of Governors of the Federal Reserve
System), and no proceeds of any Advance will be used to purchase or carry any
margin stock or to extend credit to others for the purpose of purchasing or
carrying any margin stock.

                  (j) The Borrower and each of its Subsidiaries has paid or
caused to be paid to the proper authorities when due all federal, state and
local taxes required to be withheld by it. The Borrower and each of its
Subsidiaries has filed all federal, state and local tax returns which to the
knowledge of the officers of the Borrower are required to be filed, and the
Borrower and each of its Subsidiaries has paid or caused to be paid to the
respective taxing authorities all taxes as shown on said returns or on any
assessment receive by it to the extent such taxes have become due, other than
taxes whose amount, applicability or validity is being contested in good faith
by appropriate proceedings and for which the Borrower or its Subsidiary, as
applicable, has provided adequate reserves in accordance with GAAP.

                  (k) As of the date of this Agreement, no Plan established or
maintained by the Borrower or any ERISA Affiliate that is subject to Part 3 of
Subtitle B of Title I of ERISA had an accumulated funding deficiency (as such
term is defined in Section 302 of ERISA) in excess of $1,000,000 as of the last
day of the most recent fiscal year of such Plan ended prior to the date hereof,
and no liability to the Pension Benefit Guaranty Corporation or the Internal
Revenue Service in excess of such amount has been, or is expected by the
Borrower or any ERISA Affiliate to be, incurred with respect to any Plan of the
Borrower or any ERISA Affiliate. Neither the Borrower nor any of its
Subsidiaries has any contingent liability with respect to any post-retirement
benefit under a Welfare Plan as described in Section 3(1) of ERISA, other than
liability for continuation coverage described in Part 6 of Subtitle B of Title I
of ERISA.

ARTICLE V

COVENANTS OF THE BORROWER

                  SECTION 5.01.   Affirmative Covenants. So long as any Advance
shall remain unpaid or any Lender shall have any Commitment hereunder, the
Borrower will:

                  (a) Compliance with Laws, Etc. Comply, and cause each of its
Subsidiaries to comply, in all material respects, with all applicable laws,
rules, regulations and orders, such compliance to include, without limitation,
compliance with ERISA and environmental laws.

                  (b) Payment of Taxes, Etc. Pay and discharge, and cause each
of its Subsidiaries to pay and discharge, before the same shall become
delinquent, (i) all taxes, assessments and governmental charges or levies
imposed upon it or upon its property and (ii) all lawful claims that, if unpaid,
might by law become a Lien upon its property; provided, however, that neither
the Borrower nor any of its Subsidiaries shall be required to pay or discharge
any such tax, assessment, charge or claim that is being contested in good faith
and by proper proceedings and as to which appropriate reserves are being
maintained, unless and until any Lien resulting therefrom attaches to its
property and becomes enforceable against its other creditors.

25



--------------------------------------------------------------------------------


                   (c) Maintenance of Insurance. Maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Subsidiary operates.

                  (d) Preservation of Corporate Existence, Etc. Preserve and
maintain, and cause each of its Subsidiaries to preserve and maintain, its
corporate existence, rights (charter and statutory) and franchises; provided,
however, that the Borrower and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(b) and providedfurther that neither
the Borrower nor any of its Subsidiaries shall be required to preserve any right
or franchise if the Board of Directors of the Borrower or such Subsidiary shall
determine that the preservation thereof is no longer desirable in the conduct of
the business of the Borrower or such Subsidiary, as the case may be, and that
the loss thereof is not disadvantageous in any material respect to the Borrower,
such Subsidiary or the Lenders.

                  (e) Visitation Rights. At any reasonable time and from time to
time, permit the Agent or any of the Lenders or any agents or representatives
thereof, to examine and make copies of and abstracts from the records and books
of account of, and visit the properties of, the Borrower and any of its
Subsidiaries, and to discuss the affairs, finances and accounts of the Borrower
and any of its Subsidiaries with any of their officers or directors and with
their independent certified public accountants.

                  (f) Keeping of Books. Keep, and cause each of its Subsidiaries
to keep, proper books of record and account, in which full and correct entries
shall be made of all financial transactions and the assets and business of the
Borrower and each such Subsidiary in accordance with generally accepted
accounting principles in effect from time to time.

                  (g) Maintenance of Properties, Etc. Maintain and preserve, and
cause each of its Subsidiaries to maintain and preserve, all of its properties
that are used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.

                  (h) Additional Collateral. If at any time and from time to
time the value of the aggregate shareholder equity (as determined in conformance
with GAAP) of the voting common stock of the Collateral Subsidiary Bank is less
than an amount equal to 150% of aggregate Commitments (the difference between
such value and the amount equal to 150% of the aggregate Commitments being the
“Collateral Shortfall”), the Borrower shall immediately pledge to the Agent an
amount of cash or Marketable Securities in an aggregate amount not less than the
Collateral Shortfall at such time (the “Additional Collateral”) to be held in a
collateral account at the Agent on behalf of the Lenders and in connection
therewith the Borrower shall enter into such collateral documents as are
reasonably requested by the Agent. The Agent shall release the Additional
Collateral after financial statements filed with the FFIEC reflect that the
value of the aggregate shareholder equity (as determined above) of the
Collateral Subsidiary Bank’s voting common stock exceeds an amount equal to 150%
of the aggregate Commitments.

                  SECTION 5.02.   Negative Covenants. So long as any Advance
shall remain unpaid or any Lender shall have any Commitment hereunder, the
Borrower will not:

26



--------------------------------------------------------------------------------


                   (a) Liens, Etc. Create or suffer to exist, or permit any of
its Subsidiaries to create or suffer to exist, any Lien on or with respect to
any of its properties, whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any right to receive income, other
than:

            (i)      Permitted Liens,


            (ii)    the Liens existing on the Effective Date and described on
Schedule 5.02(a) hereto,


            (iii)   Liens over the assets of any Subsidiary pledged in the
ordinary course of banking business including, without limitation, liens granted
for the purpose of receiving advances from the Federal Home Loan Bank and the
Federal Discount Window;


            (iv)    Liens created or existing in order to comply with the
requirements of Sections 23A and 23B of the Federal Reserve Act.


            (v)      the replacement, extension or renewal of any Lien permitted
by clause (ii) above upon or in the same property theretofore subject thereto or
the replacement, extension or renewal (without increase in the amount or change
in any direct or contingent obligor) of the Debt secured thereby.


                  (b) Mergers, Etc. Merge or consolidate with or into, or
convey, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its assets (whether now
owned or hereafter acquired) to, any Person, or permit any of its Subsidiaries
to do so, except that (i) any Subsidiary of the Borrower (other than a
Collateral Subsidiary Bank) may merge or consolidate with or into any other
Subsidiary of the Borrower, (ii) any Subsidiary of the Borrower (other than a
Collateral Subsidiary Bank) may merge or consolidate with or into any other
entity if such transaction involves an Investment permitted under Section
5.02(d), (iii) any Collateral Subsidiary Bank may merge into any other
Collateral Subsidiary Bank, and (iv) any Subsidiary of the Borrower may merge
into the Borrower, provided, in each case, that no Default or Event of Default
shall have occurred and be continuing at the time of such proposed transaction
or would result therefrom.

                  (c) Accounting Changes. Make or permit, or permit any of its
Subsidiaries to make or permit, any change in accounting policies or reporting
practices, except as permitted or required by GAAP.

                  (d) Investments in Other Persons. Make or hold, or permit any
of its Subsidiaries to make or hold, any Investment in any Person, except:

            (i)      Any acquisition of a bank, saving and loan association or
any other depositary institution (a “Financial Entity”) if the value of the
total Consolidated assets of such Financial Entity does not exceed 35% of the
value of the total Consolidated assets of the Borrower prior to giving effect to
such acquisition; and


27



--------------------------------------------------------------------------------


             (ii)   Any acquisition of an entity other than a Financial Entity
if the value of the total Consolidated assets of such entity does not exceed 10%
of the value of the total Consolidated assets of the Borrower prior to giving
effect to such acquisition.


            (iii)   Any Investment in a Subsidiary which is established to
effect an acquisition permitted by subparagraphs (i) or (ii) above;


            (iv)    Any Investment in any currently existing Subsidiary;


            (v)      Any Investment by any Subsidiary in the Borrower;


            (vi)    Any Investment in a Subsidiary which is created solely to
effect a financing transaction; and


            (vii)   Any Investment (other than an Investment permitted under
paragraphs (i) to (vi) above) to the extent the funds used for any such
Investment constitute proceeds of issuances of equity of the Borrower,


         provided, that, at the time of, and after giving effect to, such
Investment, no Default or Event of Default exists.

                  (e) Debt. Create, assume or permit to exist, or allow any of
its Subsidiaries to create, assume or permit to exist, any Debt, other than:

            (i)      Debt of the Borrower hereunder;


            (ii)    Debt of the Borrower set forth on Schedule 5.02(e) hereto;
and


            (iii)   Debt of any Subsidiary entered into in the ordinary course
of banking business including, without limitation, Debt incurred for the purpose
of obtaining advances from the Federal Home Loan Bank and the Federal Discount
Window;


            (iv)    Debt of the Borrower to any Subsidiary;


            (v)      Debt of any Subsidiary or to any of its other Subsidiaries;
and


            (vi)    The replacement, extension or renewal (without increase in
the amount or change in any direct or contingent obligor) of any Debt permitted
by clause (ii) above.


                  (f) Transactions with Affiliates. Permit any Collateral
Subsidiary Bank to enter into any transaction with an Affiliate including,
without limitation, any purchase, distribution, sale or exchange of assets,
other than in the ordinary course of business and except for any transaction
between Collateral Subsidiary Banks.

28



--------------------------------------------------------------------------------


                   (g) Change in Nature of Business. Make, or permit any of its
Subsidiaries to make, any material change in the nature of its business as
carried on at the date hereof.

                  (h) Amendments of Constitutive Documents. Amend, or permit any
of its Subsidiaries to amend, its certificate of incorporation or bylaws or
other constitutive documents other than amendments that could not be reasonably
expected to have a Material Adverse Effect.

                  (i) Prepayments, Etc., of Debt. Prepay, redeem, purchase,
defease or otherwise satisfy prior to the scheduled maturity thereof in any
manner, or make any payment in violation of any subordination terms of, any
Debt, except the prepayment of the Advances in accordance with the terms of this
Agreement and any prepayment of (i) junior subordinated deferrable interest
debentures issued in relation to any Trust Preferred Securities; (ii) the CODES;
(iii) the U.S. Bank Credit Agreement and (iv) Debt to the extent the funds used
for any such prepayment constitute proceeds of issuances of equity of the
Borrower.

                  (j) Negative Pledge. Enter into or suffer to exist, or permit
any of its Subsidiaries to enter into or suffer to exist, any agreement
prohibiting or conditioning the creation or assumption of any Lien upon any of
its property or assets other than (i) the provision set forth in Section 4.2(b)
of the US Bank Credit Agreement (ii) the arrangement listed on Schedules 5.02(a)
and 5.02(e) hereto, and (iii) any Lien or Debt arrangement permitted under
Sections 5.02(a) and 5.02(e) hereto provided, that, such arrangements shall not
prohibit the Liens that are, or may be, created under the Pledge Agreement and
Section 5.01(h) hereof.

                  SECTION 5.03.   Financial Covenants. So long as any Advance
shall remain unpaid or any Lender shall have any Commitment hereunder: (a) the
Borrower on a Consolidated basis, and each Bank Subsidiary individually, will:

            (i)      Tier 1 Leverage Ratio. Maintain a minimum Tier 1 Leverage
Ratio at the end of each quarter of not less than 5.0 percent.


            (ii)    Tier 1 Risk Based Capital Ratio. Maintain a minimum Tier 1
Risk Based Capital Ratio at the end of each quarter of not less than 6.0
percent.


            (iii)   Total Risk Based Capital Ratio. Maintain a minimum Total
Risk Based Capital Ratio at the end of each quarter of not less than 10.0
percent.


         (b)      The Borrower on a Consolidated basis will:

            (i)      Loan Loss Reserves. Maintain at all times an Allowance for
Loan and Lease Losses in an amount not less than an amount equal to 100% of
combined Non-Performing Assets.


            (ii)    Non-Performing Assets. Maintain at all times an aggregate
amount of Non-Performing Assets not in excess of an amount equal to 13.0 percent
of Consolidated Primary Capital.


29



--------------------------------------------------------------------------------


             (iii)  Minimum Return on Assets. Maintain a Return on Assets,
determined as of each calendar quarter end, at not less than 0.85 percent.


         (c)      The Borrower will maintain a minimum ratio, calculated at each
quarter-end, of the fair market value of unencumbered Marketable Securities then
held by the Borrower to the then liability of all outstanding CODES of not less
than 50 percent.

         (d)      The Borrower will cause the Collateral Subsidiary Bank to:

            (i)      Minimum Net Worth. Maintain an aggregate shareholder equity
(determined in accordance with GAAP) in its voting common stock at all times of
not less than $120,000,000, provided, that, noncompliance with this covenant
will not result in an Event of Default so long as within five (5) Business Days
of the Borrower becoming aware of any such noncompliance it complies with the
requirements of Section 5.01(h) above.


            (ii)    Non-Performing Assets. Maintain, at all times, an aggregate
amount of Non-Performing Assets not in excess of an amount equal to 13.0 percent
of Primary Capital.


            (iii)   Loan Loss Reserves. Maintain, at all times, its Allowance
for Loan and Lease Losses in an amount of not less than an amount equal to 100
percent of its Non-Performing Assets.


                  SECTION 5.04.   Reporting Requirements. So long as any Advance
or any other Obligation of the Borrower under any Loan Document shall remain
unpaid, or any Lender shall have any Commitment hereunder, the Borrower will
furnish to the Agents:

                  (a) Default Notice. As soon as possible and in any event
within two Business Days after the occurrence of each Default or any event,
development or occurrence reasonably likely to have a Material Adverse Effect
continuing on the date of such statement, a statement of the Chief Financial
Officer of the Borrower setting forth details of such Default and the action
that the Borrower has taken and proposes to take with respect thereto.

                  (b) Annual Financials. As soon as available and in any event
within 90 days after the end of each Fiscal Year, a copy of the annual audit
report for such year for the Borrower and its Subsidiaries, including therein
Consolidated balance sheets of the Borrower and its Subsidiaries as of the end
of such Fiscal Year and Consolidated statements of income and Consolidated
statements of cash flows of the Borrower and itsSubsidiaries for such Fiscal
Year, in each case accompanied by an unqualified opinion reasonably acceptable
to the Required Lenders of PricewaterhouseCoopers or other independent public
accountants of recognized standing reasonably acceptable to the Administrative
Agent, together with (i) a certificate of such accounting firm to the Agent
stating that in the course of the regular audit of the business of the Borrower
and its Subsidiaries, which audit was conducted by such accounting firm in
accordance with generally accepted auditing standards, such accounting firm has
obtained no knowledge that a Default has occurred and is continuing, or if, in
the opinion of such accounting firm, a Default has occurred and is continuing, a
statement as to the nature thereof, (ii) a schedule

30



--------------------------------------------------------------------------------


in form satisfactory to the Agent of the computations used by the Borrower in
determining compliance with the covenants contained in Section 5.03 and (iii) a
certificate of the chief financial officer of the Borrower stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that the
Borrower has taken and proposes to take with respect thereto.

                  (c) Quarterly Financials. As soon as available and in any
event within 45 days after the end of each of the first three quarters of each
Fiscal Year, Consolidated balance sheets of the Borrower and itsSubsidiaries as
of the end of such quarter and Consolidated statements of income and
Consolidated statements of cash flows of the Borrower and its Subsidiaries for
the period commencing at the end of the previous fiscal quarter and ending with
the end of such fiscal quarter and Consolidated statements of income and a
Consolidated statement of cash flows of the Borrower and its Subsidiaries for
the period commencing at the end of the previous Fiscal Year and ending with the
end of such quarter, setting forth in each case in comparative form the
corresponding figures for the corresponding date or period of the preceding
Fiscal Year, all in reasonable detail and duly certified (subject to normal
year-end audit adjustments) by the chief financial officer of the Borrower as
having been prepared in accordance with GAAP, together with (i) a certificate of
said officer stating that no Default has occurred and is continuing or, if a
Default has occurred and is continuing, a statement as to the nature thereof and
the action that the Borrower has taken and proposes to take with respect thereto
and (ii) a schedule in form satisfactory to the Agent of the computations used
by the Borrower in determining compliance with the covenants contained in
Section 5.03.

                  (d) Securities Reports. Promptly after the sending or filing
thereof, copies of all proxy statements, financial statements and reports that
the Borrower or any of its Subsidiaries sends to its stockholders, and copies of
all regular, periodic and special reports, and all registration statements, that
the Borrower or any of its Subsidiaries files with the Securities and Exchange
Commission, and copies of all regular periodic and special reports that the
Borrower or any of its Subsidiaries files with the FDIC, the Board of Governors
of the Federal Reserve Bank, the OCC or any governmental authority that may be
substituted therefor, or with any national securities exchange.

                  (e) Minimum Net Worth. As soon as available and in any event
no later than 10 days after the end of each month, a monthly statement certified
by the chief financial officer of the Borrower that the Collateral Subsidiary
Bank in the aggregate has maintained during such month a minimum Net Worth at
all times of $120,000,000.

                  (f) Other Information. Such other information respecting the
business condition (financial or otherwise), operations, performance, properties
or prospects of the Borrower or any of its Subsidiaries as the Agent, or any
Lender through the Agent, may from time to time reasonably request, including
without limitation, any reports to the Borrower or any Subsidiary from any
regulatory authority subject to any limitations or restrictions imposed by
applicable law or regulation.

31



--------------------------------------------------------------------------------


ARTICLE VI

EVENTS OF DEFAULT

                  SECTION 6.01.   Events of Default. If any of the following
events (“Events of Default”) shall occur and be continuing:

                  (a) The Borrower shall fail to pay any principal of any
Advance when the same becomes due and payable; or the Borrower shall fail to pay
any interest on any Advance or make any other payment of fees or other amounts
payable under this Agreement or any Note within three Business Days after the
same becomes due and payable; or

                  (b) Any representation or warranty made by the Borrower herein
or by the Borrower (or any of its officers) in connection with this Agreement
shall prove to have been incorrect in any material respect when made; or

                  (c) (i) The Borrower shall fail to perform or observe any
term, covenant or agreement contained in Section 5.01(d), (e) or (h), 5.02 or
5.03, or (ii) the Borrower shall fail to perform or observe any other term,
covenant or agreement contained in this Agreement on its part to be performed or
observed if such failure shall remain unremedied for 10 Business Days after
written notice thereof shall have been given to the Borrower by the Agent or any
Lender; or

                  (d) The Borrower or any of its Subsidiaries shall fail to pay
any principal of or premium or interest on any Debt that is outstanding in a
principal or notional amount of at least $5,000,000 in the aggregate (but
excluding Debt outstanding hereunder) of the Borrower or such Subsidiary (as the
case may be), when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
the agreement or instrument relating to such Debt; or any other event shall
occur or condition shall exist under any agreement or instrument relating to any
such Debt and shall continue after the applicable grace period, if any,
specified in such agreement or instrument, if the effect of such event or
condition is to accelerate, or to permit the acceleration of, the maturity of
such Debt; or any such Debt shall be declared to be due and payable, or required
to be prepaid or redeemed (other than by a regularly scheduled required
prepayment or redemption), purchased or defeased, or an offer to prepay, redeem,
purchase or defease such Debt shall be required to be made, in each case prior
to the stated maturity thereof; or

                  (e) The Borrower or any of its Subsidiaries shall generally
not pay its debts as such debts become due, or shall admit in writing its
inability to pay its debts generally, or shall make a general assignment for the
benefit of creditors; or any proceeding shall be instituted by or against the
Borrower or any of its Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee, custodian or other similar official for it or for any substantial part
of its property and, in the case of any such proceeding instituted against it
(but not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 60 days, or any of the actions

32



--------------------------------------------------------------------------------


sought in such proceeding (including, without limitation, the entry of an order
for relief against, or the appointment of a receiver, trustee, custodian or
other similar official for, it or for any substantial part of its property)
shall occur; or the Borrower or any of its Subsidiaries shall take any corporate
action to authorize any of the actions set forth above in this subsection (e);
or

                  (f) The issuance against the Borrower or any Subsidiary of the
Borrower (including without limitation, any Bank Subsidiary) of any informal or
formal administrative agreement or court order, temporary or permanent, by any
federal or state regulatory agency or court having jurisdiction or control over
the Borrower or such Subsidiary involving activities deemed to be unsafe or
unsound or a breach of fiduciary duty under applicable law or regulation, such
action taking the form of, but not limited to: (i) a memorandum of
understanding; (ii) a cease and desist order; (iii) the termination of insurance
coverage of customer deposits by FDIC; (iv) the suspension or removal of any
executive officer or director, or the prohibition of participation by any others
in the business affairs of the Borrower or such Subsidiary; or (v) a capital
maintenance agreement.

                  (g) Judgments or orders for the payment of money in excess of
$5,000,000 in the aggregate shall be rendered against the Borrower or any of its
Subsidiaries and either (i) enforcement proceedings shall have been commenced by
any creditor upon such judgment or order or (ii) there shall be any period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; provided,
however, that any such judgment or order shall not be an Event of Default under
this Section 6.01(g) if and for so long as (i) the amount of such judgment or
order is covered by a valid and binding policy of insurance between the
defendant and the insurer covering payment thereof and (ii) such insurer, which
shall be rated at least “A” by A.M. Best Company, has been notified of, and has
not disputed the claim made for payment of, the amount of such judgment or
order; or

                  (h) Any non-monetary judgment or order shall be rendered
against the Borrower or any of its Subsidiaries that could be reasonably
expected to have a Material Adverse Effect, and there shall be any period of 10
consecutive days during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, shall not be in effect; or

                  (i) (i) Any Person or two or more Persons acting in concert
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 of
the Securities and Exchange Commission under the Securities Exchange Act of
1934), directly or indirectly, of Voting Stock of the Borrower (or other
securities convertible into such Voting Stock) representing 20% or more of the
combined voting power of all Voting Stock of the Borrower; or (ii) during any
period of up to 24 consecutive months, commencing after the date of this
Agreement, individuals who at the beginning of such 24-month period were
directors of the Borrower (or persons who were either appointed by a majority of
such directors or elected by the Borrower’s shareholders upon the recommendation
of a majority of such directors), shall cease for any reason to constitute a
majority of the board of directors of the Borrower; or (iii) any Person or two
or more Persons acting in concert shall have acquired by contract or otherwise,
or shall have entered into a contract or arrangement that, upon consummation,
will result in its or their acquisition of the power to exercise, directly or
indirectly, a controlling influence over the management or policies of the
Borrower; or

33



--------------------------------------------------------------------------------


                   (j) The Borrower or any of its ERISA Affiliates shall incur,
or in the reasonable opinion of the Required Lenders, shall be reasonably likely
to incur liability in excess of $5,000,000 in the aggregate as a result of one
or more of the following: (i) the occurrence of any ERISA Event; (ii) the
partial or complete withdrawal of the Borrower or any of its ERISA Affiliates
from a Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan;

                  (k) Any provision of any Loan Document after delivery thereof
pursuant to Section 3.01 shall for any reason cease to be valid and binding on
or enforceable against the Borrower or any of its Subsidiaries to it, or any the
Borrower shall so state in writing;

                  (l) The Pledge Agreement after delivery thereof pursuant to
Section 3.01 or any additional security agreement delivered pursuant to Section
5.01(i) shall for any reason (other than pursuant to the terms thereof) cease to
create a valid and perfected first priority lien on and security interest in the
collateral purported to be covered thereby;

then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the
obligation of each Lender to make Advances to be terminated, whereupon the same
shall forthwith terminate, and (ii) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, declare the Notes,
all interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Notes, all such interest and all such
amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Federal Bankruptcy Code, (A) the obligation of each Lender to make Advances
shall automatically be terminated and (B) the Notes, all such interest and all
such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower.

ARTICLE VII

THE AGENT

                  SECTION 7.01.   Authorization and Action. Each Lender hereby
appoints and authorizes the Agent to take such action as agent on its behalf and
to exercise such powers and discretion under this Agreement as are delegated to
the Agent by the terms hereof, together with such powers and discretion as are
reasonably incidental thereto. As to any matters not expressly provided for by
this Agreement (including, without limitation, enforcement or collection of the
Notes), the Agent shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders, and such instructions shall be binding upon all Lenders
and all holders of Notes; provided, however, that the Agent shall not be
required to take any action that exposes the Agent to personal liability or that
is contrary to this Agreement or applicable law. The Agent agrees to give to
each Lender prompt notice of each notice given to it by the Borrower pursuant to
the terms of this Agreement.

34



--------------------------------------------------------------------------------


                  SECTION 7.02.   Agent’s Reliance, Etc. Neither the Agent nor
any of its directors, officers, agents or employees shall be liable for any
action taken or omitted to be taken by it or them under or in connection with
this Agreement, except for its or their own gross negligence or willful
misconduct. Without limitation of the generality of the foregoing, the Agent:
(i) may treat the payee of any Note as the holder thereof until the Agent
receives and accepts an Assignment and Acceptance entered into by the Lender
that is the payee of such Note, as assignor, and an Eligible Assignee, as
assignee, as provided in Section 8.07; (ii) may consult with legal counsel
(including counsel for the Borrower), independent public accountants and other
experts selected by it and shall not be liable for any action taken or omitted
to be taken in good faith by it in accordance with the advice of such counsel,
accountants or experts; (iii) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations (whether written or oral) made in or in connection with this
Agreement; (iv) shall not have any duty to ascertain or to inquire as to the
performance, observance or satisfaction of any of the terms, covenants or
conditions of this Agreement on the part of the Borrower or the existence at any
time of any Default or to inspect the property (including the books and records)
of the Borrower; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of, or the perfection or priority of any lien or security interest created or
purported to be created under or in connection with, this Agreement or any other
instrument or document furnished pursuant hereto; and (vi) shall incur no
liability under or in respect of this Agreement by acting upon any notice,
consent, certificate or other instrument or writing (which may be by telecopier)
believed by it to be genuine and signed or sent by the proper party or parties.

                  SECTION 7.03.   Wells Fargo and Affiliates. With respect to
its Commitment, the Advances made by it and the Note issued to it, Wells Fargo
shall have the same rights and powers under this Agreement as any other Lender
and may exercise the same as though it were not the Agent; and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated, include Wells Fargo in
its individual capacity. Wells Fargo and its Affiliates may accept deposits
from, lend money to, act as trustee under indentures of, accept investment
banking engagements from and generally engage in any kind of business with, the
Borrower, any of its Subsidiaries and any Person who may do business with or own
securities of the Borrower or any such Subsidiary, all as if Wells Fargo were
not the Agent and without any duty to account therefor to the Lenders. The Agent
shall have no duty to disclose any information obtained or received by it or any
of its Affiliates relating to the Borrower or any of its Subsidiaries to the
extent such information was obtained or received in any capacity other than as
Agent.

                  SECTION 7.04.   Lender Credit Decision. Each Lender
acknowledges that it has, independently and without reliance upon the Agent or
any other Lender and based on the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement. Each Lender also acknowledges that it will, independently and without
reliance upon the Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.

                  SECTION 7.05.   Indemnification. The Lenders agree to
indemnify the Agent (to the extent not reimbursed by the Borrower), ratably
according to the respective principal

35



--------------------------------------------------------------------------------


amounts of the Notes then held by each of them (or if no Notes are at the time
outstanding or if any Notes are held by Persons that are not Lenders, ratably
according to the respective amounts of their Commitments), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Agent in
any way relating to or arising out of this Agreement or any action taken or
omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided that no Lender shall be liable for any portion of
the Indemnified Costs resulting from the Agent’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Lender agrees to reimburse
the Agent promptly upon demand for its ratable share of any out-of-pocket
expenses (including counsel fees) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
to the extent that the Agent is not reimbursed for such expenses by the
Borrower. In the case of any investigation, litigation or proceeding giving rise
to any Indemnified Costs, this Section 7.05 applies whether any such
investigation, litigation or proceeding is brought by the Agent, any Lender or a
third party.

                  SECTION 7.06.   Successor Agent. The Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrower and may be
removed at any time with or without cause by the Required Lenders. Upon any such
resignation or removal, the Required Lenders shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Required Lenders, and shall have accepted such appointment, within 30 days after
the retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Article VII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.

ARTICLE VIII

MISCELLANEOUS

                  SECTION 8.01.   Amendments, Etc. No amendment or waiver of any
provision of this Agreement, the Notes or any other Loan Document, nor consent
to any departure by the Borrower therefrom, shall in any event be effective
unless the same shall be in writing and signed by the Required Lenders, and then
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by all the Lenders, do any
of the following: (a) waive any of the conditions specified in Section 3.01,
(b) increase the Commitments of the Lenders, (c) reduce the principal of, or
interest on, the Notes or any fees or

36



--------------------------------------------------------------------------------


other amounts payable hereunder, (d) postpone any date fixed for any payment of
principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, (e) change the percentage of the Commitments or of the aggregate
unpaid principal amount of the Notes, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder,
(f) release any material portion of any collateral held to secure the
obligations of the Borrower under this Agreement and the Notes, (g) amend or
waive any of the provisions specified in Sections 5.03(b)(i) or (ii) or Sections
5.03(d)(ii) or (iii), or (h) amend this Section 8.01; and provided  further that
no amendment, waiver or consent shall, unless in writing and signed by the Agent
in addition to the Lenders required above to take such action, affect the rights
or duties of the Agent under this Agreement or any Note or any other Loan
Document.

                  SECTION 8.02.   Notices, Etc. All notices and other
communications provided for hereunder shall be in writing (including telecopier
communication) and mailed, telecopied or delivered, if to the Borrower, at its
address at 2860 West Bayshore Road, Palo Alto, California, 94303, Attention:
Chief Financial Officer; if to any Initial Lender at its Domestic Lending Office
specified opposite its name on Schedule I hereto; if to any other Lender, at its
Domestic Lending Office specified in the Assignment and Acceptance pursuant to
which it became a Lender; and if to the Agent, at its address at 420 Montgomery
Street, San Francisco, CA 94104, Attention: Robert McFadden, or, as to the
Borrower or the Agent, at such other address as shall be designated by such
party in a written notice to the other parties and, as to each other party, at
such other address as shall be designated by such party in a written notice to
the Borrower and the Agent. All such notices and communications shall, when
mailed or telecopied, be effective when deposited in the mails or telecopied,
respectively, except that notices and communications to the Agent pursuant to
Article II, III or VII shall not be effective until received by the Agent.
Delivery by telecopier of an executed counterpart of any amendment or waiver of
any provision of this Agreement or the Notes or any other Loan Document or of
any Exhibit hereto to be executed and delivered hereunder shall be effective as
delivery of a manually executed counterpart thereof.

                  SECTION 8.03.   No Waiver; Remedies. No failure on the part of
any Lender or the Agent to exercise, and no delay in exercising, any right
hereunder or under any Note or any other Loan Document shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.

                  SECTION 8.04.   Costs and Expenses. (a) The Borrower agrees to
pay on demand all costs and expenses of the Agent in connection with the
preparation, execution, delivery, administration, modification and amendment of
this Agreement, the Notes, the Pledge Agreement and the other documents to be
delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable fees and expenses of external counsel for the Agent with
respect thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement. The Borrower further agrees to pay on
demand all costs and expenses of the Agent and the Lenders, if any (including,
without limitation, reasonable counsel fees and expenses), in connection with
the enforcement (whether through negotiations, legal proceedings or otherwise)
of this

37



--------------------------------------------------------------------------------


Agreement, the Notes, the Pledge Agreement and the other documents to be
delivered hereunder, including, without limitation, reasonable fees and expenses
of counsel for the Agent and each Lender in connection with the enforcement of
rights under this Section 8.04(a).

                  (b) The Borrower agrees to indemnify and hold harmless the
Agent and each Lender and each of their Affiliates and their officers,
directors, employees, agents and advisors (each, an “Indemnified Party”) from
and against any and all claims, damages, losses, liabilities and expenses
(including, without limitation, reasonable fees and expenses of external counsel
incurred by or asserted or awarded against any Indemnified Party, in each case
arising out of or in connection with or by reason of (including, without
limitation, in connection with any investigation, litigation or proceeding or
preparation of a defense in connection therewith)  the Notes, this Agreement,
any other Loan Document or any of the transactions contemplated herein or the
actual or proposed use of the proceeds of the Advances, except to the extent
such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. In the
case of an investigation, litigation or other proceeding to which the indemnity
in this Section 8.04(b) applies, such indemnity shall be effective whether or
not such investigation, litigation or proceeding is brought by the Borrower, its
directors, equityholders or creditors or an Indemnified Party or any other
Person, whether or not any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated. The
Borrower also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the Agent, any Lender, any of their
Affiliates, or any of their respective directors, officers, employees, attorneys
and agents, on any theory of liability arising out of or otherwise relating to
the Notes, this Agreement, any other Loan Document or any of the transactions
contemplated herein or the actual or proposed use of the proceeds of the
Advances.

                  (c) If any payment of principal of, or Conversion of, any
Eurodollar Rate Advance is made by the Borrower to or for the account of a
Lender other than on the last day of the Interest Period for such Advance, as a
result of a payment or Conversion pursuant to Section 2.07(d) or (e), 2.09 or
2.11, acceleration of the maturity of the Notes pursuant to Section 6.01 or for
any other reason, the Borrower shall, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion,
including, without limitation, any loss (including loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Advance.

                  (d) Without prejudice to the survival of any other agreement
of the Borrower hereunder, the agreements and obligations of the Borrower
contained in Sections 2.10, 2.13 and 8.04 shall survive the payment in full of
principal, interest and all other amounts payable hereunder and under the Notes.

                  SECTION 8.05.   Right of Set-off. Upon (i) the occurrence and
during the continuance of any Event of Default and (ii) the making of the
request or the granting of the consent specified by Section 6.01 to authorize
the Agent to declare the Notes due and payable

38



--------------------------------------------------------------------------------


pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of the Borrower against any and all of the obligations
of the Borrower now or hereafter existing under this Agreement and the Note held
by such Lender, whether or not such Lender shall have made any demand under this
Agreement or such Note and although such obligations may be unmatured. Each
Lender agrees promptly to notify the Borrower after any such set-off and
application, provided that the failure to give such notice shall not affect the
validity of such set-off and application. The rights of each Lender and its
Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.

                  SECTION 8.06.   Binding Effect. This Agreement shall become
effective (other than Section 2.01, which shall only become effective upon
satisfaction of the conditions precedent set forth in Section 3.01) when it
shall have been executed by the Borrower and the Agent and when the Agent shall
have been notified by each Initial Lender that such Initial Lender has executed
it and thereafter shall be binding upon and inure to the benefit of the
Borrower, the Agent and each Lender and their respective successors and assigns,
except that the Borrower shall not have the right to assign its rights hereunder
or any interest herein without the prior written consent of the Lenders.

                  SECTION 8.07.   Assignments and Participations . (a) Each
Lender may assign to one or more Persons all or a portion of its rights and
obligations under this Agreement (including, without limitation, all or a
portion of its Commitment, the Advances owing to it and the Note or Notes held
by it); provided, however, that (i) each such assignment shall be of a constant,
and not a varying, percentage of all rights and obligations under this
Agreement, (ii) except in the case of an assignment to a Person that,
immediately prior to such assignment, was a Lender or an assignment of all of a
Lender’s rights and obligations under this Agreement, the amount of the
Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the Assignment and Acceptance with
respect to such assignment) shall in no event be less than $10,000,000,
(iii) each such assignment shall be to an Eligible Assignee, and (iv) the
parties to each such assignment shall execute and deliver to the Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note subject to such assignment and a processing and recordation fee of
$3,500.00. Upon such execution, delivery, acceptance and recording, from and
after the effective date specified in each Assignment and Acceptance, (x) the
assignee thereunder shall be a party hereto and, to the extent that rights and
obligations hereunder have been assigned to it pursuant to such Assignment and
Acceptance, have the rights and obligations of a Lender hereunder and (y) the
Lender assignor thereunder shall, to the extent that rights and obligations
hereunder have been assigned by it pursuant to such Assignment and Acceptance,
relinquish its rights (other than its rights under Sections 2.11, 2.14 and 8.04
to the extent any claim thereunder relates to an event arising prior to such
assignment) and be released from its obligations under this Agreement (and, in
the case of an Assignment and Acceptance covering all or the remaining portion
of an assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto).

39



--------------------------------------------------------------------------------


                   (b) By executing and delivering an Assignment and Acceptance,
the Lender assignor thereunder and the assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the perfection or priority of any lien or security
interest created or purported to be created under or in connection with, this
Agreement or any other instrument or document furnished pursuant hereto;
(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;
(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 4.01 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the Agent, such
assigning Lender or any other Lender and based on such documents and information
as it shall deem appropriate at the time, continue to make its own credit
decisions in taking or not taking action under this Agreement; (v) such assignee
confirms that it is an Eligible Assignee; (vi) such assignee appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under this Agreement as are delegated to the Agent by
the terms hereof, together with such powers and discretion as are reasonably
incidental thereto; and (vii) such assignee agrees that it will perform in
accordance with their terms all of the obligations that by the terms of this
Agreement are required to be performed by it as a Lender.

                  (c) The Agent shall maintain at its address referred to in
Section 8.02 a copy of each Assignment and Acceptance delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Lenders and the Commitment of, and principal amount of the Advances owing to,
each Lender from time to time (the “Register”). The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, the Agent and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by the Borrower or any Lender at any
reasonable time and from time to time upon reasonable prior notice.

                  (d) Upon its receipt of an Assignment and Acceptance executed
by an assigning Lender and an assignee representing that it is an Eligible
Assignee, together with any Note or Notes subject to such assignment, the Agent
shall, if such Assignment and Acceptance has been completed and is in
substantially the form of Exhibit C hereto, (i) accept such Assignment and
Acceptance, (ii) record the information contained therein in the Register and
(iii) give prompt notice thereof to the Borrower. Within five Business Days
after its receipt of such notice, the Borrower, at its own expense, shall
execute and deliver to the Agent in exchange for the surrendered Note a new Note
to the order of such Eligible Assignee in an amount equal to the Commitment
assumed by it pursuant to such Assignment and Acceptance and, if the assigning
Lender has retained a Commitment hereunder, a new Note to the order of the
assigning Lender in an amount equal to the Commitment retained by it hereunder.
Such new Note or Notes shall be in an aggregate principal amount equal to the
aggregate principal amount of such

40



--------------------------------------------------------------------------------


surrendered Note or Notes, shall be dated the effective date of such Assignment
and Acceptance and shall otherwise be in substantially the form of Exhibit A
hereto.

                  (e) Each Lender may sell participations to one or more banks
or other entities (other than the Borrower or any of its Affiliates) in or to
all or a portion of its rights and obligations under this Agreement (including,
without limitation, all or a portion of its Commitment, the Advances owing to it
and the Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitment
to the Borrower hereunder) shall remain unchanged, (ii) such Lender shall remain
solely responsible to the other parties hereto for the performance of such
obligations, (iii) such Lender shall remain the holder of any such Note for all
purposes of this Agreement, (iv) the Borrower, the Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (v) no participant
under any such participation shall have any right to approve any amendment or
waiver of any provision of this Agreement or any Note or any other Loan
Document, or any consent to any departure by the Borrower therefrom, except to
the extent that such amendment, waiver or consent would reduce the principal of,
or interest on, the Notes or any fees or other amounts payable hereunder, in
each case to the extent subject to such participation, or postpone any date
fixed for any payment of principal of, or interest on, the Notes or any fees or
other amounts payable hereunder, in each case to the extent subject to such
participation.

                  (f) Any Lender may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 8.07, disclose to the assignee or participant or proposed assignee or
participant, any information relating to the Borrower furnished to such Lender
by or on behalf of the Borrower; provided that, prior to any such disclosure,
the assignee or participant or proposed assignee or participant shall agree to
preserve the confidentiality of any Confidential Information relating to the
Borrower received by it from such Lender.

                  (g) Notwithstanding any other provision set forth in this
Agreement, any Lender may at any time create a security interest in all or any
portion of its rights under this Agreement (including, without limitation, the
Advances owing to it and the Note held by it) in favor of any Federal Reserve
Bank in accordance with Regulation A of the Board of Governors of the Federal
Reserve System.

                  SECTION 8.08.   Confidentiality. Neither the Agent nor any
Lender shall disclose any Confidential Information to any other Person without
the consent of the Borrower, other than (a) to the Agent’s or such Lender’s
Affiliates and their officers, directors, employees, agents and advisors and, as
contemplated by Section 8.07(f), to actual or prospective assignees and
participants, and then only on a confidential basis, (b) as required by any law,
rule or regulation or judicial process and (c) as requested or required by any
state, federal or foreign authority or examiner regulating banks or banking.

                  SECTION 8.09.   Governing Law. This Agreement and the Notes
shall be governed by, and construed in accordance with, the laws of the State of
California.

41



--------------------------------------------------------------------------------


                  SECTION 8.10.   Execution in Counterparts. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which taken together shall constitute one and the same
agreement. Delivery of an executed counterpart of a signature page to this
Agreement by telecopier shall be effective as delivery of a manually executed
counterpart of this Agreement.

                  SECTION 8.11.   Jurisdiction, Etc. (a) Each of the parties
hereto hereby irrevocably and unconditionally submits, for itself and its
property, to the nonexclusive jurisdiction of any California State court or
federal court of the United States of America sitting in San Francisco,
California, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the Notes, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in any such California
State court or, to the extent permitted by law, in such federal court. Each of
the parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or the Notes in the courts of any
jurisdiction.

                  (b) Each of the parties hereto irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection that it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the Notes
in any California State or federal court. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

                  SECTION 8.12.   Waiver of Jury Trial. Each of the Borrower,
the Agent and the Lenders hereby irrevocably waives all right to trial by jury
in any action, proceeding or counterclaim (whether based on contract, tort or
otherwise) arising out of or relating to this Agreement or the Notes or the
actions of the Agent or any Lender in the negotiation, administration,
performance or enforcement thereof.

42



--------------------------------------------------------------------------------


         IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
executed by their respective officers thereunto duly authorized, as of the date
first above written.

    GREATER BAY BANCORP    
  By: 
/s/ STEVEN C. SMITH

--------------------------------------------------------------------------------

        Title:  EVP, CAO & CFO


  WELLS FARGO BANK, NATIONAL
        ASSOCIATION, as Agent
  By:   
/s/ ROBERT MCFADDEN

--------------------------------------------------------------------------------

      Title: Vice President


Initial Lenders

  WELLS FARGO BANK, NATIONAL
        ASSOCIATION
  By: 
/s/ ROBERT MCFADDEN

--------------------------------------------------------------------------------

      Title: Vice President


    U.S. BANK, N.A    
  By: 
/s/ JON B. BEGGS

--------------------------------------------------------------------------------

        Title:  Vice President


  HARRIS TRUST AND SAVINGS BANK
  By: 
/s/ TIMOTHY E. BROCCOLO

--------------------------------------------------------------------------------

      Title: Managing Director


43



--------------------------------------------------------------------------------


SCHEDULE I
GREATER BAY BANCORP
364 DAY REVOLVING CREDIT FACILITY
COMMITMENTS AND APPLICABLE LENDING OFFICES

Name of Initial Lender   Commitment   Domestic Lending
Office   Eurodollar Lending
Office  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                Wells Fargo Bank, National Association   $40,000,000            
              US Bank, N.A.   $10,000,000                           Harris Trust
and Savings Bank   $10,000,000          





--------------------------------------------------------------------------------

EXHIBIT A
FORM OF PROMISSORY NOTE

U.S.$                               Dated:                                ,
20     



         FOR VALUE RECEIVED, the undersigned, GREATER BAY BANCORP, a California
corporation (the “Borrower”), HEREBY PROMISES TO PAY to the order of
_________________________ (the “Lender”) for the account of its Applicable
Lending Office on the Termination Date (each as defined in the Credit Agreement
referred to below) the principal sum of U.S.$[amount of the Lender’s Commitment
in figures] or, if less, the aggregate principal amount of the Advances made by
the Lender to the Borrower pursuant to the Credit Agreement dated as of
December___, 2002 among the Borrower, the Lender and certain other lender
parties thereto, and WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as
Agent for the Lender and such other lenders (as amended or modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined) outstanding on the Termination Date.

         The Borrower promises to pay interest on the unpaid principal amount of
each Advance from the date of such Advance until such principal amount is paid
in full, at such interest rates, and payable at such times, as are specified in
the Credit Agreement.

         Both principal and interest are payable in lawful money of the United
States of America to Wells Fargo, as Agent, at _________________________,
_______________, _______________, in same day funds. Each Advance owing to the
Lender by the Borrower pursuant to the Credit Agreement, and all payments made
on account of principal thereof, shall be recorded by the Lender and, prior to
any transfer hereof, endorsed on the grid attached hereto which is part of this
Promissory Note.

         This Promissory Note is one of the Notes referred to in, and is
entitled to the benefits of, the Credit Agreement. The Credit Agreement, among
other things, (i) provides for the making of Advances by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Advance being evidenced by this Promissory
Note, and (ii) contains provisions for acceleration of the maturity hereof upon
the happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified. The obligations of the Borrower under this Promissory Note
and the Credit Agreement are secured by collateral as provided therein.

  GREATER BAY BANCORP
  By: 


--------------------------------------------------------------------------------

      Title:




--------------------------------------------------------------------------------


ADVANCES AND PAYMENTS OF PRINCIPAL

Date   Amount of
Advance   Amount of
Principal Paid or
Prepaid   Unpaid Principal
Balance   Notation Made
By  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                                                                               
                   



 

 



--------------------------------------------------------------------------------


EXHIBIT B
FORM OF NOTICE OF BORROWING

Wells Fargo Bank, National Association, as Agent
for the Lender Parties to the Credit Agreement
referred to below _________________________
_______________________________________                                 
                             [Date]

  Attention: ____________________


Ladies and Gentlemen:

         The undersigned, Greater Bay Bancorp, refers to the Credit Agreement,
dated as of December 16, 2002 (as amended or modified from time to time, the
“Credit Agreement”, the terms defined therein being used herein as therein
defined), among the undersigned, certain Lenders parties thereto and Wells Fargo
Bank, National Association, as Agent for said Lenders, and hereby gives you
notice, irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:

           (i)      The Business Day of the Proposed Borrowing is
_______________, 20__.


           (ii)    The Type of Advances comprising the Proposed Borrowing is
[Base Rate Advances] [Eurodollar Rate Advances].


           (iii)   The aggregate amount of the Proposed Borrowing is
$_______________.


           (iv)    [The initial Interest Period for each Eurodollar Rate Advance
made as part of the Proposed Borrowing is __________ month[s].]


         The undersigned hereby certifies that the following statements are true
on the date hereof, and will be true on the date of the Proposed Borrowing:

           (A)      the representations and warranties contained in Section 4.01
of the Credit Agreement are correct, before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date; and


           (B)      no event has occurred and is continuing, or would result
from such Proposed Borrowing or from the application of the proceeds therefrom,
that constitutes a Default.


  Very truly yours,

GREATER BAY BANCORP
  By:   


--------------------------------------------------------------------------------

      Title:


 



--------------------------------------------------------------------------------


EXHIBIT C
FORM OF ASSIGNMENT AND ACCEPTANCE

         Reference is made to the Credit Agreement dated as of December ___,
2002 (as amended or modified from time to time, the “Credit Agreement”) among
Greater Bay Bancorp, a California corporation (the “Borrower”), the Lenders (as
defined in the Credit Agreement) and Wells Fargo Bank, National Association, as
agent for the Lenders (the “Agent”). Terms defined in the Credit Agreement are
used herein with the same meaning.

  The “Assignor” and the “Assignee” referred to on Schedule 1 hereto agree as
follows:


           1. The Assignor hereby sells and assigns to the Assignee, and the
Assignee hereby purchases and assumes from the Assignor, an interest in and to
the Assignor’s rights and obligations under the Credit Agreement as of the date
hereof equal to the percentage interest specified on Schedule 1 hereto of all
outstanding rights and obligations under the Credit Agreement. After giving
effect to such sale and assignment, the Assignee’s Commitment and the amount of
the Advances owing to the Assignee will be as set forth on Schedule 1 hereto.


           2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of, or the perfection or priority of any lien or security interest
created or purported to be created under or in connection with, the Credit
Agreement or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of the Borrower or the performance or
observance by the Borrower of any of its obligations under the Credit Agreement
or any other instrument or document furnished pursuant thereto; and
(iv) attaches the Note held by the Assignor and requests that the Agent exchange
such Note for a new Note payable to the order of the Assignee in an amount equal
to the Commitment assumed by the Assignee pursuant hereto or new Notes payable
to the order of the Assignee in an amount equal to the Commitment assumed by the
Assignee pursuant hereto and the Assignor in an amount equal to the Commitment
retained by the Assignor under the Credit Agreement, respectively, as specified
on Schedule 1 hereto.


           3. The Assignee (i) confirms that it has received a copy of the
Credit Agreement, together with copies of the financial statements referred to
in Section 4.01 thereof and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Assignment and Acceptance; (ii) agrees that it will, independently and
without reliance upon the Agent, the Assignor or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
the Credit Agreement; (iii) confirms that it is an Eligible Assignee;
(iv) appoints and


 



--------------------------------------------------------------------------------


  authorizes the Agent to take such action as agent on its behalf and to
exercise such powers and discretion under the Credit Agreement as are delegated
to the Agent by the terms thereof, together with such powers and discretion as
are reasonably incidental thereto; (v) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vi) attaches any
U.S. Internal Revenue Service forms required under Section 2.13 of the Credit
Agreement.


           4. Following the execution of this Assignment and Acceptance, it will
be delivered to the Agent for acceptance and recording by the Agent. The
effective date for this Assignment and Acceptance (the “Effective Date”) shall
be the date of acceptance hereof by the Agent, unless otherwise specified on
Schedule 1 hereto.


           5. Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.


           6. Upon such acceptance and recording by the Agent, from and after
the Effective Date, the Agent shall make all payments under the Credit Agreement
and the Notes in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and facility fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the Notes for periods
prior to the Effective Date directly between themselves.


           7. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of California.


           8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule 1 to this Assignment and Acceptance by telecopier shall
be effective as delivery of a manually executed counterpart of this Assignment
and Acceptance.


         IN WITNESS WHEREOF, the Assignor and the Assignee have caused
Schedule 1 to this Assignment and Acceptance to be executed by their officers
thereunto duly authorized as of the date specified thereon.

 2



--------------------------------------------------------------------------------


Schedule 1
to
Assignment and Acceptance

Percentage interest assigned:                   %   Assignee’s Commitment:  
$                        Aggregate outstanding principal amount of Advances
assigned:   $                        Principal amount of Note payable to
Assignee:   $                        Principal amount of Note payable to
Assignor:   $                        Effective Date1:
                                 , 20                  


  [NAME OF ASSIGNOR], as Assignor
  By:   


--------------------------------------------------------------------------------

      Title:    
Dated:                                   , 20       


 
[NAME OF ASSIGNEE], as Assignee

  By:   


--------------------------------------------------------------------------------

      Title:    
Domestic Lending Office:
               [Address]

Eurodollar Lending Office:
                [Address]


______________

  1     This date should be not earlier than five Business Days after the
delivery of this Assignment and Acceptance to the Agent



--------------------------------------------------------------------------------


 


Accepted [and Approved]1 this
                  day of                                 , 20      
                                                    , as Agent     By: 
   


--------------------------------------------------------------------------------

  Title:      


[Approved this                     day of                                 ,
20     

[NAME OF BORROWER]     By: 
                                                                      ]2    
  Title:      


______________

  1     Required if the Assignee is an Eligible Assignee solely by reason of
clause (viii) of the definition of “Eligible Assignee”.


  2     Required if the Assignee is an Eligible Assignee solely by reason of
clause (viii) of the definition of “Eligible Assignee”.


 2



--------------------------------------------------------------------------------


EXHIBIT D

PLEDGE AGREEMENT

         PLEDGE AGREEMENT, dated as of December ___, 2002, made by Greater Bay
Bancorp, a California corporation (the “Pledgor”), to Wells Fargo Bank, National
Association, as Agent (the “Agent”) for the lenders party to the Credit
Agreement (as defined below) (the “Lenders”).

PRELIMINARY STATEMENTS:

         (1)      The Pledgor is the owner of the shares (the “Pledged Shares”)
of stock described in Schedule I hereto and issued by the corporations named
therein.

         (2)      The Agent and the Lenders have entered into a Credit
Agreement, dated as of even date (said Agreement, as it may hereafter be amended
or otherwise modified from time to time, being the “Credit Agreement”, the terms
defined therein and not otherwise defined herein being used herein as therein
defined), with the Pledgor. It is a condition precedent to the effectiveness of
the Credit Agreement that the Pledgor shall have made the pledge contemplated by
this Agreement.

         NOW THEREFORE, in consideration of the premises and in order to induce
the Lenders to make the Advances under the Credit Agreement, the Pledgor hereby
agrees as follows:

         SECTION 1.   Pledge. The Pledgor hereby pledges to the Agent, for the
benefit of the Lenders, and grants to the Agent, a security interest in, the
following (the “Pledged Collateral”):

         (i)      the Pledged Shares and the certificates representing the
Pledged Shares, and all dividends, cash, instruments and other property from
time to time received, receivable or otherwise distributed in respect of or in
exchange for any or all of the Pledged Shares; and

         (ii)    all additional shares of stock of the issuer of the Pledged
Shares from time to time acquired by the Pledgor in any manner, and the
certificates representing such additional shares, and all dividends, cash,
instruments and other property and proceeds from time to time received,
receivable or otherwise distributed in respect of or in exchange for any or all
of such shares.

         SECTION 2.   Security for Obligations. This Agreement secures the
payment of all obligations of the Pledgor now or hereafter existing under the
Credit Agreement and the Notes, whether for principal, interest, expenses or
otherwise, and all obligations of the Pledgor now or hereafter existing under
this Agreement (all such obligations of the Pledgor being the “Obligations”).

         SECTION 3.   Delivery of Pledged Collateral. All certificates or
instruments representing or evidencing the Pledged Collateral shall be delivered
to and held by or on behalf of the Agent pursuant hereto and shall be in
suitable form for transfer by delivery, or shall be

 



--------------------------------------------------------------------------------


accompanied by duly executed instruments of transfer or assignment in blank, all
in form and substance satisfactory to the Agent. The Agent shall have the right,
at any time in its discretion and with notice to the Pledgor, to transfer to or
to register in the name of the Agent or any of its nominees any or all of the
Pledged Collateral, subject only to the revocable rights specified in Section
6(a). In addition, the Agent shall have the right at any time to exchange
certificates or instruments representing or evidencing Pledged Collateral for
certificates or instruments of smaller or larger denominations.

         SECTION 4.   Representations and Warranties. The Pledgor represents and
warrants as follows:

         (a)      The Pledged Shares have been duly authorized and validly
issued and are fully paid and non-assessable.

         (b)      The Pledgor is the legal and beneficial owner of the Pledged
Collateral free and clear of any lien, security interest, option or other charge
or encumbrance except for the security interest created by this Agreement. No
effective financing statement or other instrument similar in effect covering all
or any part of the Pledged Collateral is on file in any recording office, except
such as may have been filed in favor of the Agent relating to this Agreement.

         (c)      The pledge of the Pledged Shares pursuant to this Agreement
creates a valid and perfected first priority security interest in the Pledged
Collateral, securing the payment of the Obligations.

         (d)      No authorization, approval, or other action by, and no notice
to or filing with, any governmental authority or regulatory body or other third
party is required either (i) for the pledge by the Pledgor of the Pledged
Collateral pursuant to this Agreement or for the execution, delivery or
performance of this Agreement by the Pledgor or (ii) for the perfection or
maintenance of the pledge, assignment or security interest created hereby
(including the first priority nature of such pledge, assignment or security
interest) or (iii) for the exercise by the Agent of the voting or other rights
provided for in this Agreement or the remedies in respect of the Pledged
Collateral pursuant to this Agreement (except as may be required in connection
with such disposition by laws affecting the offering and sale of securities
generally and as may be imposed by applicable state and federal banking
regulations).

         (e)      The Pledged Shares constitute 100 percent of the issued and
outstanding shares of the Common Stock of the issuer thereof.

         SECTION 5.   Further Assurances. The Pledgor agrees that at any time
and from time to time, at the expense of the Pledgor, the Pledgor will promptly
execute and deliver all further instruments and documents, and take all further
action, that may be necessary or desirable, or that the Agent may request, in
order to perfect and protect any security interest granted or purported to be
granted hereby or to enable the Agent to exercise and enforce its rights and
remedies hereunder with respect to any Pledged Collateral.

         SECTION 6.   Voting Rights; Dividends; Etc. (a)  So long as no Event of
Default or event which, with the giving of notice or the lapse of time, or both,
would become an Event of Default shall have occurred and be continuing:

2 



--------------------------------------------------------------------------------


            (i)    The Pledgor shall be entitled to exercise any and all voting
and other consensual rights pertaining to the Pledged Collateral or any part
thereof for any purpose not inconsistent with the terms of this Agreement or the
Credit Agreement; provided, however, that the Pledgor shall not exercise or
refrain from exercising any such right if, in the Agent’s reasonable judgment,
such action would have a material adverse effect on the value of the Pledged
Collateral or any part thereof.


           (ii)    The Pledgor shall be entitled to receive and retain any and
all dividends and interest paid in respect of the Pledged Collateral, provided,
however, that any and all


            (A)      dividends and interest paid or payable other than in cash
in respect of, and instruments and other property received, receivable or
otherwise distributed in respect of, or in exchange for, any Pledged Collateral,


            (B)      dividends and other distributions paid or payable in cash
in respect of any Pledged Collateral in connection with a partial or total
liquidation or dissolution or in connection with a reduction of capital, capital
surplus or paid-in-surplus, and


            (C)      cash paid, payable or otherwise distributed in respect of
principal of, or in redemption of, or in exchange for, any Pledged Collateral,


  shall be, and shall be forthwith delivered, less the taxes, if any, estimated
by the Pledgor to be payable by the Pledgor in respect of such distribution (in
the event that any amount of any such distribution shall be withheld by the
Pledgor in respect of taxes, the Pledgor shall deliver forthwith to the Agent a
certificate of an officer of the Pledgor as to the “circumstances giving rise to
such taxes and their computation), to the Agent to hold as, Pledged Collateral
and shall, if received by the Pledgor, be received in trust for the benefit of
the Agent, be segregated from the other property or funds of the Pledgor, and be
forthwith delivered to the Agent as Pledged Collateral in the same form as so
received (with any necessary indorsement).


           (iii)   The Agent shall execute and deliver (or cause to be executed
and delivered) to the Pledgor all such proxies and other instruments as the
Pledgor may reasonably request for the purpose of enabling the Pledgor to
exercise the voting and other rights which it is entitled to exercise pursuant
to paragraph (i) above and to receive the dividends or interest payments which
it is authorized to receive and retain pursuant to paragraph (ii) above.


         (b)      Upon the occurrence and during the continuance of an Event of
Default or an event which, with the giving of notice or the lapse of time, or
both, would become an Event of Default:

           (i)      All rights of the Pledgor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 6(a)(i) and to receive the dividends and interest payments which it
would otherwise be authorized to receive and retain pursuant to Section 6(a)(ii)
shall cease, and all such rights shall thereupon become vested in the Agent who
shall thereupon have the sole right to exercise such


3 



--------------------------------------------------------------------------------


  voting and other consensual rights and to receive and hold as Pledged
Collateral such dividends and interest payments, subject to compliance with
applicable state and federal banking regulations.


           (ii)    All dividends and interest payments which are received by the
Pledgor contrary to the provisions of paragraph (i) of this Section 6(b) shall
be received in trust for the benefit of the Agent, shall be segregated from
other funds of the Pledgor and shall be forthwith paid over to the Agent as
Pledged Collateral in the same form as so received (with any necessary
indorsement).


         SECTION 7.   Transfers and Other Liens; Additional Shares. (a)   The
Pledgor agrees that it will not (i) sell or otherwise dispose of, or grant any
option with respect to, any of the Pledged Collateral, or (ii) create or permit
to exist any lien, security interest, or other charge or encumbrance upon or
with respect to any of the Pledged Collateral, except for the security interest
under this Agreement.

         (b)      The Pledgor agrees that it will (i) cause the issuer of the
Pledged Shares not to issue any stock or other securities in addition to or in
substitution for the Pledged Shares issued by such issuer, except to the Pledgor
and (ii) pledge hereunder, immediately upon its acquisition (directly or
indirectly) thereof, any and all additional shares of stock or other securities
of the issuer of the Pledged Shares.

           (i)      first, to the payment of any outstanding costs and expenses
incurred by the Agent in protecting the, preserving or enforcing rights under
the Loan Documents,


           (ii)    second to the payment of any outstanding interest or other
fees or amounts due under the Notes and other Loan Documents, in each case other
than for principal or costs arising out of Hedging


           (iii)   third, to the payment of the principal of the notes pro rata
as among the banks in accordance with the aggregate unpaid principal balances of
their Loans;


           (iv)    fourth, to the Agent and the Lenders ratably in accordance
with the amounts of any other indebtedness, obligations or liabilities of the
Borrower owning to each of them and secured by the any surplus of such cash or
cash proceeds held by the Agent and remaining after payment in full of all the
Obligations shall be paid over to the Pledgor or to whomsoever amy be lawfully
entitled to receive such surplus.


         SECTION 8.   Agent Appointed Attorney-in-Fact. The Pledgor hereby
appoints the Agent the Pledgor’s attorney-in-fact, with full authority in the
place and stead of the Pledgor and in the name of the Pledgor or otherwise, from
time to time when an Event of Default exists in the Agent’s discretion to take
any action and to execute any instrument which the Agent may deem necessary or
advisable to accomplish the purposes of this Agreement, including, without
limitation, to receive, indorse and collect all instruments made payable to the
Pledgor representing any dividend, interest payment or other distribution in
respect of the Pledged Collateral or any part thereof and to give full discharge
for the same.

4



--------------------------------------------------------------------------------


         SECTION 9.   Agent May Perform. If the Pledgor fails to perform any
agreement contained herein, the Agent may itself perform, or cause performance
of, such agreement, and the expenses of the Agent incurred in connection
therewith shall be payable by the Pledgor under Section 13.

         SECTION 10.   Reasonable Care. The Agent shall be deemed to have
exercised reasonable care in the custody and preservation of the Pledged
Collateral in its possession if the Pledged Collateral is accorded treatment
substantially equal to that which the Agent accords its own property, it being
understood that the Agent shall not have any responsibility for (i) ascertaining
or taking action with respect to calls, conversions, exchanges, maturities,
tenders or other matters relative to any Pledged Collateral, whether or not the
Agent has or is deemed to have knowledge of such matters, or (ii) taking any
necessary steps to preserve rights against any parties with respect to any
Pledged Collateral.

         SECTION 11.   Remedies upon Default. If any Event of Default shall have
occurred and be continuing:

         (a)      Subject to applicable state and federal banking regulations,
the Agent may exercise in respect of the Pledged Collateral, in addition to
other rights and remedies provided for herein or otherwise available to it, all
the rights and remedies of a secured party on default under the Uniform
Commercial Code (the “Code”) in effect in the State of California at that time,
and the Agent may, also, without notice except as specified below, sell the
Pledged Collateral or any part thereof in one or more parcels at public or
private sale, at any exchange, broker’s board or at any of the Agent’s offices
or elsewhere, for cash, on credit or for future delivery, and upon such other
terms as the Agent may deem commercially reasonable. The Pledgor agrees that, to
the extent notice of sale shall be required by law, at least ten days’ notice to
the Pledgor of the time and place of any public sale or the time after which any
private sale is to be made shall constitute reasonable notification. The Agent
shall not be obligated to make any sale of Pledged Collateral regardless of
notice of sale having been given. The Agent may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned.

         (b)      Any cash held by the Agent as Pledged Collateral and all cash
proceeds received by the Agent in respect of any sale of, collection from, or
other realization upon all or any part of the Pledged Collateral may, in the
discretion of the Agent, be held by the Agent as collateral for, and/or then or
at any time thereafter applied (after payment of any amounts payable to the
Agent pursuant to Section 12) in the whole or in part b y the Agent against, all
or any part of the Obligations in such order as follows:

           (i)      First to the payment of outstanding costs and expenses
incurred by the Agent in protecting, preserving or enforcing rights under the
Loan Documents


           (ii)    second to the payment of any outstanding interest or other
fees or amounts due under the Notes and other Loan Documents,in each case other
than for principal or costs arising out of Hedging Arrangements,


5



--------------------------------------------------------------------------------


            (iii)  Third, to the payment of the principal of the notes pro rata
as among the banks in accord with the aggregate unpaid principal balances of
their Loans;


           (iv)    Fourth, to the Agent and the Lenders ratably in accordance
with the amounts of any other indebtedness, obligations or liabilities of the
Borrower owing to each of them and secured by the Pledged Shares; and


           (v)      Fifth, any surplus of such cash or cash proceeds held by the
Agent and remaining after payment in full of all the Obligations shall be paid
over to the Pledgor or to whomsoever may be lawfully entitled to receive such
surplus.


         SECTION 12.   Expenses. The Pledgor will upon demand pay to the Agent
the amount of any and all reasonable expenses, including the reasonable fees and
expenses of its counsel and of any experts and agents, which the Agent may incur
in connection with (i) the administration of this Agreement, (ii) the custody or
preservation of, or the sale of, collection from, or other realization upon, any
of the Pledged Collateral, (iii) the exercise or enforcement of any of the
rights of the Agent hereunder, (iv) the failure by the Pledgor to perform or
observe any of the provisions hereof or (v) the registration of all or a portion
of the Pledged Collateral under the provisions of the Securities Act of 1933 or
the qualification of the Pledged Collateral under the state securities or “Blue
Sky” laws.

         SECTION 13.   Amendments, Etc. No amendment or waiver of any provision
of this Agreement nor consent to any departure by the Pledgor herefrom, shall in
any event be effective unless the same shall be in writing and signed by the
Agent, and then such waiver or consent shall be effective only in the specific
instance and for the specific purpose for which given.

         SECTION 14.   Addresses for Notices. All notices and other
communications provided for hereunder shall be in writing and, if to the
Pledgor, mailed or telecopied or delivered to it, addressed to it with a copy to
__________________________; if to the Agent, mailed or telecopied or delivered
to it, addressed to it at the address of the Agent specified in the Credit
Agreement, or as to either party at such other address as shall be designated by
such party in a written notice to each other party complying as to delivery with
the terms of this Section. All such notices and other communications shall, when
mailed or telecopied, respectively, be effective when deposited in the mails or
delivered to the recipient, respectively, addressed as aforesaid.

         SECTION 15.   Continuing Security Interest; Transfer of Notes. This
Agreement shall create a continuing security interest in the Pledged Collateral
and shall (i) remain in full force and effect until payment in full (after the
Termination Date) of the Obligations, (ii) be binding upon the Pledgor, and its
successors and assigns, and (iii) inure to the benefit of the Agent, the Lenders
and each of their successors, transferees and assigns. Without limiting the
generality of the foregoing clause (iii) a Lender may assign or otherwise
transfer a Note to any other person or entity, and such other person or entity
shall thereupon become vested with all the benefits in respect thereof granted
to such Lender herein or otherwise. Upon the payment in full (after the
Termination Date) of the Obligations, the Pledgor shall be entitled to the
return, upon its request and at its expense, of such of the Pledged Collateral
as shall not have been sold or otherwise applied pursuant to the terms hereof.

6



--------------------------------------------------------------------------------


         SECTION 16.   Governing Law; Terms. This Agreement shall be governed by
and construed in accordance with the laws of the State of California. Unless
otherwise defined herein or in the Credit Agreement, terms defined in Division 9
of the Code in the State of California are used herein as therein defined.

7



--------------------------------------------------------------------------------


         IN WITNESS WHEREOF, the Pledgor has caused this Agreement to be duly
executed and delivered by its representative thereunto duly authorized as of the
date first above written.

  GREATER BAY BANCORP


  By: 


--------------------------------------------------------------------------------

      Title:


8



--------------------------------------------------------------------------------


Schedule 1

Description of Pledged Shares



Issuer  

Certificate No.  

Date of Issuance  

No. of Shares  
State of
Incorporation  

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------




--------------------------------------------------------------------------------


EXHIBIT E-1
FORM OF OPINION OF COUNSEL
FOR THE BORROWER

[Date]

To each of the Lenders parties
to the Credit Agreement dated
as of November ___, 2002
among Greater Bay Bancorp,
said Lenders and Wells Fargo Bank, National Association,
as Agent for said Lenders

GREATER BAY BANCORP

Ladies and Gentlemen:

         This opinion is furnished to you pursuant to Section 3.01(h)(iv) of the
Credit Agreement, dated as of November ___, 2002 (the “Credit Agreement”), among
Greater Bay Bancorp (the “Borrower”), the Lenders parties thereto and Wells
Fargo Bank, National Association, as Agent for said Lenders. Terms defined in
the Credit Agreement are used herein as therein defined.

         I am internal General Counsel to the Borrower and in that capacity I
have acted as counsel to the Borrower in connection with the negotiation,
preparation, execution and delivery of the Credit Agreement.

         In that connection, I have examined:

            (1)      The Credit Agreement.


            (2)      The Notes.


            (3)      The Pledge Agreement.


            (4)      The Articles of Incorporation of the Borrower and all
amendments thereto (the “Charter”).


            (5)      The by-laws of the Borrower and all amendments thereto (the
“By-laws”).


            (6)      A certificate of the Secretary of State of California,
dated _______________, 2002, attesting to the continued corporate existence and
good standing of the Borrower in that State.


         In so acting, I have investigated such questions of law, and I have
also examined and relied upon the originals, or copies certified or otherwise
identified to my satisfaction, of such records, documents, certificates and
other information, as in my judgment are necessary or appropriate to enable me
to render the opinions expressed below. In addition, I have assumed (i) the
genuineness of the signatures of persons signing all documents in connection
with which this

1



--------------------------------------------------------------------------------


opinion is rendered on behalf of parties thereto, (ii) the authenticity of all
documents submitted to me as originals or execution copies and (iii) the
conformity to authentic original documents of all documents submitted to me as
certified, conformed or photostatic copies.

         My opinions expressed below are limited to the law of the State of
California and the Federal law of the United States.

         Based upon the foregoing and upon such investigation as I have deemed
necessary, I am of the following opinion:

           1.       The Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the State of California.


           2.       The execution, delivery and performance by the Borrower of
the Credit Agreement, the Notes and the Pledge Agreement, and the consummation
of the transactions contemplated thereby, are within the Borrower’s corporate
powers, have been duly authorized by all necessary corporate action, and do not
contravene (i) the Charter or the By-laws or (ii) any law, rule or regulation
applicable to the Borrower (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System) or (iii) any contractual or
legal restriction contained in any document listed in the Certificate or, to the
best of my knowledge, contained in any other similar document. The Credit
Agreement, the Notes and the Pledge Agreement have been duly executed and
delivered on behalf of the Borrower.


           3.       No authorization, approval or other action by, and no notice
to or filing with, any governmental authority or regulatory body or any other
third party is required for the due execution, delivery and performance by the
Borrower of the Credit Agreement, the Notes and the Pledge Agreement.


           4.       Each of the Credit Agreement and the Pledge Agreement is,
and after giving effect to the initial Borrowing, the Notes will be, legal,
valid and binding obligations of the Borrower enforceable against the Borrower
in accordance with their respective terms.


           5.       All of the Pledged Shares are owned of record by the
Borrower and have been duly authorized and validly issued and are fully paid and
non-assessable.


           6.       To the best of my knowledge, there are no pending or overtly
threatened actions or proceedings against the Borrower or any of its
Subsidiaries before any court, governmental agency or arbitrator that purport to
affect the legality, validity, binding effect or enforceability of the Credit
Agreement, any of the Notes or the Pledge Agreement or the consummation of the
transactions contemplated thereby or that are likely to have a materially
adverse effect upon the financial condition or operations of the Borrower or any
of its Subsidiaries.


           The opinions set forth above are subject to the following
qualifications:


           (a)      My opinion in paragraph 4 above as to enforceability is
subject to the effect of any applicable bankruptcy, insolvency (including,
without limitation, all laws


 2



--------------------------------------------------------------------------------


  relating to fraudulent transfers), reorganization, moratorium or similar law
affecting creditors’ rights generally.


           (b)      My opinion in paragraph 4 above as to enforceability is
subject to the effect of general principles of equity, including, without
limitation, concepts of materiality, reasonableness, good faith and fair dealing
(regardless of whether considered in a proceeding in equity or at law).


           (c)      My opinions in paragraph 6 above are subject to the
qualification that the security interest, and perfection and continuation of
perfection of the security interest, of the Agent in proceeds of the Pledged
Shares are limited to the extent set forth in Section 9315 of the California
UCC.


           (d)      My opinions expressed above are limited to the law of the
State of California and the federal law of the United States, and I do not
express any opinion herein concerning any other law.


           (e)      My opinions in paragraph 6 above are limited to Division 9
of the California UCC, and therefore those opinions do not address (i) laws
other than Division 9 of the California UCC and (ii) collateral of a type not
subject to Article 9 of the California UCC.


           (f)      The enforceability of the Agent’s security interest in the
Pledged Collateral and the exercise of remedies with respect thereto are subject
to applicable federal and state bank regulatory requirements.


           (g)      I express no opinion with respect to:


                    (i)    Section 8.05 of the Credit Agreement to the extent
that such Section implies that set off may be made without notice;


                    (ii)   the effect of the law of any jurisdiction other than
the State of California wherein any Lender may be located or wherein enforcement
of the Credit Agreement, the Notes or the Pledge Agreement may be sought that
limits the rates of interest legally chargeable or collectible;


                    (iii)  any provision of any of the Loan Documents purporting
to relieve the Agent or any Lender of liability for its own negligence or
willful misconduct;


                    (iv)   any provision of any of the Loan Documents purporting
to define what is commercially reasonable behavior or any provision which is
intended to establish any standard in any Loan Document as the measure of the
performance by any party thereto, including without limitation, any party’s
obligations of good faith, diligence, reasonableness or care or the fulfillment
of the duties imposed upon the Agent as a secured party with respect to
disposition or redemption of collateral, accounting for surplus proceeds of
collateral or accepting collateral in discharge of liabilities;


3



--------------------------------------------------------------------------------


                    (v)     the validity, enforceability or legality of any
power of attorney, proxies or agency relationship purported to be created by the
Loan Documents;


                    (vi)   the enforceability of provisions of the Loan
Documents waiving vaguely or broadly stated rights or unknown future rights or
of provisions stating that rights or remedies are not exclusive, that every
right or remedy is cumulative and may be exercised in addition to or with any
other right or remedy or that the election of some particular remedy or remedies
does not preclude recourse to one or more others;


                    (vii)  any provision of any of the Loan Documents permitting
the Agent or any Lender to exercise greater or different rights with respect to
any collateral other than provided under the California Uniform Commercial Code
(and in this regard you should note that the California Uniform Commercial Code
provides that certain rights of a borrower or third party pledgor or guarantor
are not waivable prior to a default, or are not waivable under any
circumstances);


                    (viii) waiver by the Borrower or any guarantor or any
pledgor of any statutes of limitation or right to trial by jury;


                    (ix)   the priority of any security interest created by any
of the Loan Documents;


                    (x)    except as stated in paragraph 5 above, the title to
or ownership of any collateral described in the Loan Documents; and


                    (xi)   provisions of any of the Loan Documents that purport
to preserve absolute and unconditional rights of the Agent and the Lenders and
obligations of any of the other parties thereto irrespective of the lack of
validity or enforceability of the Loan Documents or of unspecified circumstances
that would otherwise be available as a defense to, or discharge the obligors
from any such obligation;


         A copy of this opinion letter may be delivered by any of you to any
Person that becomes a Lender in accordance with the provisions of the Credit
Agreement. Any such Lender may rely on the opinions expressed above as if this
opinion letter were addressed and delivered to such Lender on the date hereof.

         This opinion letter is rendered to you in connection with the
transactions contemplated by the Loan Documents. This opinion letter may not be
relied upon by you or any future Lender for any other purpose, or relied upon by
or provided to any other Person, without my prior written consent.

         This opinion letter speaks only as of the date hereof. I expressly
disclaim any responsibility to advise you of any development or circumstance of
any kind, including any change of law or fact, that may occur after the date of
this opinion letter even though such development, circumstance or change may
affect the legal analysis, a legal conclusion or any other matter set forth in
or relating to this opinion letter. Accordingly, any of you who may rely on this
opinion letter at any future time should seek advice of your counsel as to the
proper application of this opinion letter at such time.

4



--------------------------------------------------------------------------------


Very truly yours,

5



--------------------------------------------------------------------------------


EXHIBIT E-2
FORM OF OPINION OF MANATT,
PHELPS & PHILLIPS, LLP

[Date]

To each of the Lenders parties
to the Credit Agreement dated
as of December ___, 2002
among Greater Bay Bancorp,
said Lenders and Wells Fargo Bank, National Association,
as Agent for said Lenders

GREATER BAY BANCORP

Ladies and Gentlemen:

         This opinion is furnished to you pursuant to Section 3.01(h)(iv) of the
Credit Agreement, dated as of December ___, 2002 (the “Credit Agreement”), among
Greater Bay Bancorp (the “Borrower”), the Lenders parties thereto and Wells
Fargo Bank, National Association, as Agent for said Lenders. Terms defined in
the Credit Agreement are used herein as therein defined.

         We have acted as special counsel to the Borrower in connection with the
negotiation, preparation, execution and delivery of the Credit Agreement.

         In that connection, we have examined:

           (1)      The Credit Agreement.


           (2)      The Notes.


           (3)      The Pledge Agreement.


         In so acting, we have investigated such questions of law, and we have
also examined and relied upon the originals, or copies certified or otherwise
identified to our satisfaction, of such records, documents, certificates and
other information, as in our judgment are necessary or appropriate to enable us
to render the opinions expressed below. In addition, we have assumed (i) the
genuineness of the signatures of persons signing all documents in connection
with which this opinion is rendered on behalf of parties thereto, (ii) the
authenticity of all documents submitted to us as originals or execution copies
and (iii) the conformity to authentic original documents of all documents
submitted to us as certified, conformed or photostatic copies. With your
permission, we have also relied upon the opinion of Borrower’s general counsel,
Linda Iannone, dated the date hereof and addressed to you, and have assumed the
accuracy of the opinions expressed therein.

         Based upon the foregoing and upon such investigation as we have deemed
necessary, we are of the following opinion:

1



--------------------------------------------------------------------------------


           1.       Upon their respective due execution and delivery, each of
the Credit Agreement and the Pledge Agreement is, and after giving effect to the
initial Borrowing, the Notes will be, legal, valid and binding obligations of
the Borrower enforceable against the Borrower in accordance with their
respective terms.


           2.       The terms of the Pledge Agreement are sufficient to create a
valid security interest in favor of the Agent in the Pledged Collateral (as
defined therein). Assuming the Agent takes and retains possession in the State
of California of the certificates representing the securities (within the
meaning of Section 8102(a)(15) of the California Uniform Commercial Code)
included in the Pledged Collateral which are certificated, duly endorsed to the
Agent or in blank by an effective endorsement (within the meaning of Section
8102(a)(11) of the California Uniform Commercial Code), the security interest of
the Agent in such certificated securities is perfected by “control” under the
California Uniform Commercial Code.


           The opinions set forth above are subject to the following
qualifications:


           (a)      Our opinion in paragraph 1 above as to enforceability is
subject to the effect of any applicable bankruptcy, insolvency (including,
without limitation, all laws relating to fraudulent transfers), reorganization,
moratorium or similar law affecting creditors’ rights generally.


           (b)      Our opinion in paragraph 1 above as to enforceability is
subject to the effect of general principles of equity, including, without
limitation, concepts of materiality, reasonableness, good faith and fair dealing
(regardless of whether considered in a proceeding in equity or at law).


           (c)      Our opinions in paragraph 2 above are subject to (i) the
qualification that the security interest, and perfection and continuation of
perfection of the security interest, of the Agent in proceeds of the Pledged
Shares are limited to the extent set forth in Section 9315 of the California UCC
and (ii) the assumption that value has been given.


           (d)      Our opinions expressed above are limited to the law of the
State of California and the federal law of the United States, and we do not
express any opinion herein concerning any other law.


           (e)      Our opinions in paragraph 2 above are limited to Divisions 8
and 9 of the California UCC, and therefore those opinions do not address (i)
laws other than Divisions 8 and 9 of the California UCC and (ii) collateral of a
type as to which a security interest cannot be perfected pursuant to Division 9
of the California UCC.


           (f)      The enforceability of the Agent’s security interest in the
Pledged Collateral and the exercise of remedies with respect thereto are subject
to applicable federal and state bank regulatory requirements and compliance with
applicable federal and state securities laws.


           (g)      We express no opinion with respect to:


E-2



--------------------------------------------------------------------------------


                      (i)    Section 8.05 of the Credit Agreement to the extent
that such Section implies that set off may be made without notice;


                    (ii)   the effect of the law of any jurisdiction other than
the State of California wherein any Lender may be located or wherein enforcement
of the Credit Agreement, the Notes or the Pledge Agreement may be sought that
limits the rates of interest legally chargeable or collectible;


                    (iii)  any provision of any of the Loan Documents purporting
to relieve the Agent or any Lender of liability for its own negligence or
willful misconduct;


                    (iv)    any provision of any of the Loan Documents
purporting to define what is commercially reasonable behavior or any provision
which is intended to establish any standard in any Loan Document as the measure
of the performance by any party thereto, including without limitation, any
party’s obligations of good faith, diligence, reasonableness or care or the
fulfillment of the duties imposed upon the Agent as a secured party with respect
to disposition or redemption of collateral, accounting for surplus proceeds of
collateral or accepting collateral in discharge of liabilities;


                    (v)    the validity, enforceability or legality of any power
of attorney, proxies or agency relationship purported to be created by the Loan
Documents;


                    (vi)    the enforceability of provisions of the Loan
Documents waiving vaguely or broadly stated rights or unknown future rights or
of provisions stating that rights or remedies are not exclusive, that every
right or remedy is cumulative and may be exercised in addition to or with any
other right or remedy or that the election of some particular remedy or remedies
does not preclude recourse to one or more others;


                    (vii)    any provision of any of the Loan Documents
permitting the Agent or any Lender to exercise greater or different rights with
respect to any collateral other than provided under the California Uniform
Commercial Code (and in this regard you should note that the California Uniform
Commercial Code provides that certain rights of a borrower or third party
pledgor or guarantor are not waivable prior to a default, or are not waivable
under any circumstances);


                    (viii)   waiver by the Borrower or any guarantor or any
pledgor of any statutes of limitation or right to trial by jury;


                    (ix)     the priority of any security interest created by
any of the Loan Documents;


                    (x)      the title to or ownership of any collateral
described in the Loan Documents; and


                    (xi)     provisions of any of the Loan Documents that
purport to preserve absolute and unconditional rights of the Agent and the
Lenders and obligations of any of the other parties thereto irrespective of the
lack of validity or enforceability of


E-3



--------------------------------------------------------------------------------


  the Loan Documents or of unspecified circumstances that would otherwise be
available as a defense to, or discharge the obligors from any such obligation;


         A copy of this opinion letter may be delivered by any of you to any
Person that becomes a Lender in accordance with the provisions of the Credit
Agreement. Any such Lender may rely on the opinions expressed above as if this
opinion letter were addressed and delivered to such Lender on the date hereof.

         This opinion letter is rendered to you in connection with the
transactions contemplated by the Loan Documents. This opinion letter may not be
relied upon by you or any future Lender for any other purpose, or relied upon by
or provided to any other Person, without our prior written consent.

         This opinion letter speaks only as of the date hereof. We expressly
disclaim any responsibility to advise you of any development or circumstance of
any kind, including any change of law or fact, that may occur after the date of
this opinion letter even though such development, circumstance or change may
affect the legal analysis, a legal conclusion or any other matter set forth in
or relating to this opinion letter. Accordingly, any of you who may rely on this
opinion letter at any future time should seek advice of your counsel as to the
proper application of this opinion letter at such time.

                         Very truly yours,

E-4